SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 01/01/2016 to 09/30/2016 8 01/01/2015 to 09/30/2015 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 01/01/2016 to 09/30/2016 17 01/01/2015 to 09/30/2015 18 Statement of Value Added 19 Comments on the Company’s Consolidated Performance 20 Notes to the quarterly financial information 33 Reports and Statements Unqualified Independent Auditors’ Review Report 77 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 09/30/2016 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 1 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter Previous Year 09/30/2016 12/31/2015 1 Total Assets 42,525,094 45,605,526 1.01 Current assets 7,686,024 8,842,440 1.01.01 Cash and cash equivalent 2,434,980 1,885,199 1.01.02 Financial investments 90,711 763,599 1.01.02.02 Financial investments at amortized cost 90,711 763,599 1.01.03 Trade receivables 2,147,621 2,467,523 1.01.04 Inventory 2,270,159 2,850,744 1.01.08 Other current assets 742,553 875,375 1.01.08.01 Non-current assets available-for-sale 157,792 - 1.01.08.03 Others 584,761 875,375 1.02 Non-current assets 34,839,070 36,763,086 1.02.01 Long-term assets 4,310,564 4,510,431 1.02.01.06 Deferred tax assets 3,029,672 3,228,961 1.02.01.09 Other non-current assets 1,280,892 1,281,470 1.02.02 Investments in affiliates 21,058,572 23,323,565 1.02.03 Property, plant and equipment 9,411,399 8,866,348 1.02.04 Intangible assets 58,535 62,742 2 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter Previous Year 09/30/2016 12/31/2015 2 Total liabilities 42,525,094 45,605,526 2.01 Current liabilities 3,605,010 4,272,372 2.01.01 Payroll and related taxes 156,077 141,496 2.01.02 Trade payables 1,003,260 742,364 2.01.03 Tax payables 74,245 5,814 2.01.04 Borrowings and financing 1,844,487 2,879,073 2.01.05 Other payables 413,812 411,699 2.01.06 Provisions 78,627 91,926 2.01.06.01 Provision for tax, social security, labor and civil risks 78,627 91,926 2.01.07 Liabilities over non-current assets held for sale and discontinued operations 34,502 - 2.01.07.01 Liabilities over non-current assets held for sale 34,502 - 2.02 Non-current liabilities 30,858,103 33,668,407 2.02.01 Long term Borrowings and financing 28,337,424 31,109,017 2.02.02 Other payables 82,699 126,450 2.02.04 Provisions 2,437,980 2,432,940 2.02.04.01 Provision for tax, social security, labor and civil risks 562,644 564,372 2.02.04.02 Other provisions 1,875,336 1,868,568 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 252,355 259,115 2.02.04.02.04 Pension and healthcare plan 514,367 514,367 2.02.04.02.05 Provision for losses on investments 1,108,614 1,095,086 2.03 Consolidated Shareholders’ equity 8,061,981 7,664,747 2.03.01 Share Capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,464,701 2,464,701 2.03.04.01 Legal reserve 442,531 442,531 2.03.04.02 Statutory reserve 2,151,920 2,151,920 2.03.04.04 Earnings reserves 109,226 109,226 2.03.04.09 Treasury shares (238,976) (238,976) 2.03.05 Accumulated profit/losses (1,031,122) - 2.03.08 Other comprehensive income 2,088,372 660,016 3 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 07/01/2016 to 09/30/2016 Year to date 01/01/2016 to 09/30/2016 Same quarter previous year 07/01/2015 to 09/30/2015 YTD previous year 01/01/2015 to 09/30/2015 3.01 Revenues from sale of goods and rendering of services 2,288,121 6,457,435 3,118,708 9,047,587 3.02 Costs from sale of goods and rendering of services (1,825,749) (5,370,811) (2,472,690) (6,929,971) 3.03 Gross profit 462,372 1,086,624 646,018 2,117,616 3.04 Operating expenses/income 149,553 (1,371,135) 2,232,878 2,479,680 3.04.01 Selling expenses (141,831) (448,060) (185,331) (479,481) 3.04.02 General and administrative expenses (87,854) (283,481) (96,783) (272,153) 3.04.04 Other operating income 152,150 156,720 16,403 28,672 3.04.05 Other operating expenses (79,647) (269,115) (102,664) (509,351) 3.04.06 Equity in income of affiliates and join ventures 306,735 (527,199) 2,601,253 3,711,993 3.05 Profit before finance income (expenses) and taxes 611,925 (284,511) 2,878,896 4,597,296 3.06 Finance income (expenses) (713,121) (600,636) (3,287,418) (5,871,010) 3.06.01 Finance income 65,651 152,322 726,759 1,133,815 3.06.02 Finance expenses (778,772) (752,958) (4,014,177) (7,004,825) 3.06.02.01 Net exchange differences over financial instruments (119,842) 2,014,530 (2,985,847) (4,334,953) 3.06.02.02 Finance expenses (658,930) (2,767,488) (1,028,330) (2,669,872) 3.07 Profit (loss) before taxes (101,196) (885,147) (408,522) (1,273,714) 3.08 Income tax and social contribution (29,015) (139,189) (123,263) 512,980 3.09 Profit (loss) from continued operations (130,211) (1,024,336) (531,785) (760,734) 3.10 Profit (loss) from discontinued operations (6,984) (6,786) (728) 6,009 3.11 Consolidated Profit (loss) for the year (137,195) (1,031,122) (532,513) (754,725) 3.99.01.01 Common shares (0.09595) (0.75478) (0.39184) (0.56054) 3.99.02.01 Common shares (0.09595) (0.75478) (0.39184) (0.56054) 4 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 07/01/2016 to 09/30/2016 Year to date 01/01/2016 to 09/30/2016 Same quarter previous year 07/01/2015 to 09/30/2015 YTD previous year 01/01/2015 to 09/30/2015 4.01 Consolidated profit for the year (137,195) (1,031,122) (532,513) (754,725) 4.02 Other comprehensive income 620,079 1,428,356 (1,026,861) (1,040,896) 4.02.01 Actuarial gains over pension plan of affiliates - 144 - (96) 4.02.02 Actuarial gains (losses) on defined benefit pension plan 30 - - 348 4.02.03 Income tax and social contribution on actuarial gains (losses) in pension plan - - - (118) 4.02.04 Cumulative translation adjustments for the year 75,140 (392,797) 550,919 719,875 4.02.05 Available-for-sale assets 647,550 775,403 (445,407) (443,153) 4.02.06 Income tax and social contribution on available-for-sale assets (42,734) (42,734) - (767) 4.02.07 Available-for-sale assets from investments in affiliates, net of taxes - - - (20,817) 4.02.08 Impairment of available-for-sale assets - - 81,016 178,867 4.02.09 Income tax and social contribution on impairment of available-for-sale assets - - - (33,269) 4.02.10 (Loss) / gain on the percentage change in investments 740 1,324 245 202 4.02.11 Gain (loss) on cash flow hedge accounting (56,324) 1,016,560 (1,171,346) (1,517,306) 4.02.12 Income tax and social contribution on cash flow hedge accounting - (13,808) - 117,626 4.02.13 Realization of cash flow hedge accounting reclassified to income statement 5,949 26,472 - - 4.02.14 Gain (Loss) on net investment hedge from investments in affiliates (10,272) 57,792 (42,288) (42,288) 4.03 Consolidated comprehensive income for the year 482,884 397,234 (1,559,374) (1,795,621) 5 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Year to date 01/01/2016 to 09/30/2016 YTD previous year 01/01/2015 to 09/30/2015 6.01 Net cash from operating activities 1,418,549 282,033 6.01.01 Cash from operations (393,672) 3,532,689 6.01.01.01 Profit (loss) for the period (1,031,122) (754,725) 6.01.01.03 Finance charges in borrowing 1,909,151 2,510,054 6.01.01.04 Finance charges in lending (27,919) (15,749) 6.01.01.05 Depreciation, depletion and amortization 418,828 651,952 6.01.01.06 Equity in gain (loss) of affiliates 527,199 (3,718,002) 6.01.01.07 Deferred tax 139,138 (593,287) 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks (15,027) 84,671 6.01.01.09 Exchange differences, net (2,320,143) 5,144,844 6.01.01.11 Impairment of available-for-sale assets - 178,867 6.01.01.12 Write-off of PPE and Intangible assets 20,751 3,935 6.01.01.13 Provision for environmental liabilities and decommissioning of assets (6,760) (2,014) 6.01.01.14 Business combination gains (28,013) - 6.01.01.15 Others 20,245 42,143 6.01.02 Changes in assets and liabilities 1,812,221 (3,250,656) 6.01.02.01 Trade receivables - third parties (118,462) (19,562) 6.01.02.02 Trade receivables - related parties 430,601 (1,412,278) 6.01.02.03 Inventories 580,585 (94,391) 6.01.02.04 Receivables - related parties 36,264 78,255 6.01.02.05 Tax assets 250,807 (155,883) 6.01.02.06 Judicial deposits 27,745 (27,112) 6.01.02.07 Dividends received - related parties 2,313,552 12,215 6.01.02.09 Trade payables 261,063 220,235 6.01.02.10 Payroll and related taxes 20,000 65,289 6.01.02.11 Taxes in installments - REFIS 71,734 55,410 6.01.02.13 Payables to related parties (2,986) 74,645 6.01.02.15 Interest paid (2,023,675) (2,079,553) 6.01.02.16 Interest received - Related Parties - 651 6.01.02.18 Others (35,007) 31,423 6.02 Net cash used in investing activities (400,203) (1,453,885) 6.02.01 Advance for future capital increase (222,374) (28,083) 6.02.02 Purchase of property, plant and equipment (878,908) (1,597,232) 6.02.03 Cash from incorporation of affiliates - 129,745 6.02.04 Capital reduction in joint venture - 486,758 6.02.07 Intercompany loans granted (56,547) (43,475) 6.02.09 Intercompany loans received - 5,546 6.02.10 Exclusive funds 84,738 220,274 6.02.11 Financial Investments, net of redemption 672,888 (627,418) 6.03 Net cash used in financing activities (469,845) 378,601 6.03.01 Borrowings and financing, net of transaction cost (26,018) 934,396 6.03.02 Borrowings and financing, related parties 40,239 1,725,595 6.03.03 Forfaiting capitalization / drawee Risk 78,240 625,117 6.03.04 Forfaiting amortization / drawee Risk (300,321) (861,617) 6.03.05 Amortization of borrowings and financing (221,693) (938,239) 6.03.06 Amortization of borrowings and financing - related parties (40,239) (547,429) 6.03.07 Payments of dividends and interests on shareholder´s equity (53) (549,832) 6.03.08 Treasury shares - (9,390) 6.04 Exchange rate on translating cash and cash equivalents 1,280 - 6.05 Increase (decrease) in cash and cash equivalents 549,781 (793,251) 6.05.01 Cash and equivalents at the beginning of the year 1,885,199 3,146,393 6.05.02 Cash and equivalents at the end of the year 2,434,980 2,353,142 6 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Equity - 1/1/2016 to 09/30/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity 5.01 Opening balances 4,540,000 30 2,464,701 - 660,016 7,664,747 5.03 Adjusted opening balances 4,540,000 30 2,464,701 - 660,016 7,664,747 5.05 Total comprehensive income - - - (1,031,122) 1,428,356 397,234 5.05.01 Profit for the period - - - (1,031,122) - (1,031,122) 5.05.02 Other comprehensive income - 1,428,356 1,428,356 5.05.02.04 Translation adjustments for the year - (392,797) (392,797) 5.05.02.08 Actuarial gains on pension plan, net of taxes - 144 144 5.05.02.09 Available-for-sale assets, net of taxes - 732,669 732,669 5.05.02.10 (Loss) / gain on the percentage change in investments - 1,324 1,324 5.05.02.11 (Loss) / gain on cash flow hedge accounting, net of taxes - 1,029,224 1,029,224 5.05.02.12 (Loss) / gain on net investment hedge, net of taxes - 57,792 57,792 5.07 Closing balance 4,540,000 30 2,464,701 (1,031,122) 2,088,372 8,061,981 7 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Equity - 1/1/2015 to 09/30/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 - 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 - 25,140 5,696,468 5.04 Capital transactions with shareholders - - (284,390) - - (284,390) 5.04.04 Treasury shares acquired - - (9,390) - - (9,390) 5.04.06 Dividends - - (275,000) - - (275,000) 5.05 Total comprehensive income - - - (754,725) (1,040,896) (1,795,621) 5.05.01 Profit for the period - - - (754,725) - (754,725) 5.05.02 Other comprehensive income - (1,040,896) (1,040,896) 5.05.02.04 Translation adjustments for the period - 719,875 719,875 5.05.02.08 (Actuarial (losses) gains on pension plan, net of taxes - 134 134 5.05.02.09 Available-for-sale assets, net of taxes - (319,139) (319,139) 5.05.02.10 (Loss) / gain on the percentage change in investments - 202 202 5.05.02.11 (Loss) gain on cash flow hedge accounting, net of taxes - (1,399,680) (1,399,680) 5.05.02.12 (Loss) / gain on net investment hedge - (42,288) (42,288) 5.07 Closing balances 4,540,000 30 846,908 (754,725) (1,015,756) 3,616,457 8 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Value Added (R$thousand) Code Description Year to date 01/01/2016 to 09/30/2016 Previous year 01/01/2015 to 09/30/2015 7.01 Revenues 8,039,004 10,792,661 7.01.01 Sales of products and rendering of services 8,062,255 10,729,818 7.01.02 Other revenues (14,491) 82,703 7.01.04 Allowance for (reversal of) doubtful debts (8,760) (19,860) 7.02 Raw materials acquired from third parties (6,173,207) (7,758,535) 7.02.01 Cost of sales and services (5,584,069) (6,236,049) 7.02.02 Materials, electric power, outsourcing and other (575,846) (1,347,066) 7.02.03 Impairment/recovery of assets (13,292) 3,447 7.02.04 Others - (178,867) 7.02.04.01 Impairment of available-for-sale assets - (178,867) 7.03 Gross value added 1,865,797 3,034,126 7.04 Retentions (418,828) (651,952) 7.04.01 Depreciation, amortization and depletion (418,828) (651,952) 7.05 Wealth created 1,446,969 2,382,174 7.06 Value added received (670,662) 5,959,392 7.06.01 Equity in income of affiliates (527,199) 3,711,993 7.06.02 Finance income 152,322 1,133,815 7.06.03 Others (295,785) 1,113,584 7.06.03.01 Others and exchange gains (295,785) 1,113,584 7.07 Wealth for distribution 776,307 8,341,566 7.08 Wealth distributed 776,307 8,341,566 7.08.01 Personnel 835,872 1,067,905 7.08.01.01 Salaries and wages 647,165 817,157 7.08.01.02 Benefits 142,510 197,830 7.08.01.03 Severance payment (FGTS) 46,197 52,918 7.08.02 Taxes, fees and contributions 509,349 (82,830) 7.08.02.01 Federal 441,883 (188,833) 7.08.02.02 State 67,465 99,758 7.08.02.03 Municipal 1 6,245 7.08.03 Remuneration on third-party capital 455,422 8,117,225 7.08.03.01 Interest 2,767,491 2,668,737 7.08.03.02 Leases 7,983 7,505 7.08.03.03 Others (2,320,052) 5,440,983 7.08.03.03.01 Others and exchange losses (2,320,052) 5,440,983 7.08.04 Remuneration on Shareholders' capital (1,031,122) (754,725) 7.08.04.03 Retained earnings (accumulated losses) (1,031,122) (754,725) 7.08.05 Others 6,786 (6,009) 7.08.05.01 Gain (loss) on discontinued operations 6,786 (6,009) 9 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 09/30/2016 Previous Year 12/31/2015 1 Total Assets 45,261,315 48,649,974 1.01 Current assets 12,127,269 16,430,691 1.01.01 Cash and cash equivalent 5,127,122 7,861,052 1.01.02 Financial investments 305,934 763,599 1.01.02.02 Financial investments at amortized cost 305,934 763,599 1.01.03 Trade receivables 1,859,630 1,578,277 1.01.04 Inventory 3,799,306 4,941,314 1.01.08 Other current assets 1,035,277 1,286,449 1.01.08.01 Non-current assets available for sale 157,792 - 1.01.08.03 Others 877,485 1,286,449 1.02 Non-current assets 33,134,046 32,219,283 1.02.01 Long-term assets 4,652,525 4,890,948 1.02.01.06 Deferred tax assets 3,097,738 3,307,027 1.02.01.09 Other non-current assets 1,554,787 1,583,921 1.02.02 Investments 5,078,276 3,998,227 1.02.03 Property, plant and equipment 18,058,891 17,871,599 1.02.04 Intangible assets 5,344,354 5,458,509 10 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter Previous Year 09/30/2016 12/31/2015 2 Total liabilities 45,261,315 48,649,974 2.01 Current liabilities 5,406,604 5,325,571 2.01.01 Payroll and related taxes 286,640 256,840 2.01.02 Trade payables 1,580,180 1,293,008 2.01.03 Tax payables 593,038 700,763 2.01.04 Borrowings and financing 1,831,210 1,874,681 2.01.05 Other payables 970,386 1,073,017 2.01.06 Provisions 110,648 127,262 2.01.06.01 Provision for tax, social security, labor and civil risks 110,648 127,262 2.01.07 Liabilities over non-current assets held for sale and discontinued operations 34,502 - 2.01.07.01 Liabilities over non-current assets held for sale 34,502 - 2.02 Non-current liabilities 30,671,949 34,588,740 2.02.01 Long term Borrowings and financing 28,497,797 32,407,834 2.02.02 Other payables 131,539 131,284 2.02.03 Deferred tax liabilities 495,365 494,851 2.02.04 Provisions 1,547,248 1,554,771 2.02.04.01 Provision for tax, social security, labor and civil risks 704,087 711,472 2.02.04.02 Other provisions 843,161 843,299 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 328,793 328,931 2.02.04.02.04 Pension and healthcare plan 514,368 514,368 2.03 Consolidated Shareholders’ equity 9,182,762 8,735,663 2.03.01 Share Capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,464,701 2,464,701 2.03.04.01 Legal reserve 442,531 442,531 2.03.04.02 Statutory reserve 2,151,920 2,151,920 2.03.04.04 Earnings reserves 109,226 109,226 2.03.04.09 Treasury shares (238,976) (238,976) 2.03.05 Accumulated profit/losses (1,031,122) - 2.03.08 Other comprehensive income 2,088,372 660,016 2.03.09 Profit attributable to the non-controlling interests 1,120,781 1,070,916 11 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 07/01/2016 to 09/30/2016 Year to date 01/01/2016 to 09/30/2016 Same quarter previous year 07/01/2015 to 09/30/2015 YTD previous year 01/01/2015 to 09/30/2015 3.01 Revenues from sale of goods and rendering of services 4,469,240 12,630,353 3,933,604 11,609,223 3.02 Costs from sale of goods and rendering of services (3,157,057) (9,470,412) (2,993,905) (8,851,521) 3.03 Gross profit 1,312,183 3,159,941 939,699 2,757,702 3.04 Operating expenses/income (498,861) (1,840,607) 246,828 (664,836) 3.04.01 Selling expenses (405,411) (1,247,971) (409,430) (1,018,483) 3.04.02 General and administrative expenses (117,792) (382,114) (120,037) (339,764) 3.04.04 Other operating income 168,599 202,617 29,602 48,125 3.04.05 Other operating expenses (170,377) (501,612) (114,659) (569,554) 3.04.06 Equity in income of affiliates and jointly operations 26,120 88,473 861,352 1,214,840 3.05 Profit before finance income (expenses) and taxes 813,322 1,319,334 1,186,527 2,092,866 3.06 Finance income (expenses) (760,015) (1,908,517) (1,549,045) (3,193,295) 3.06.01 Finance income 140,423 522,995 105,446 202,296 3.06.02 Finance expenses (900,438) (2,431,512) (1,654,491) (3,395,591) 3.06.02.01 Net exchange differences over financial instruments (67,202) 102,278 (644,421) (717,071) 3.06.02.02 Finance expenses (833,236) (2,533,790) (1,010,070) (2,678,520) 3.07 Profit (loss) before taxes 53,307 (589,183) (362,518) (1,100,429) 3.08 Income tax and social contribution (152,967) (384,682) (169,405) 338,978 3.09 Profit (loss) from continued operations (99,660) (973,865) (531,923) (761,451) 3.10 Profit (loss) from discontinued operations (6,984) (6,786) (728) 6,009 3.11 Consolidated Profit (loss) for the year (106,644) (980,651) (532,651) (755,442) 3.11.01 Profit attributable to the controlling interests (137,195) (1,031,122) (532,513) (754,725) 3.11.02 Profit attributable to the non-controlling interests 30,551 50,471 (138) (717) 3.99.01.01 Common shares (0.09595) (0.75478) (0.39184) (0.56054) 3.99.02.01 Common shares (0.09595) (0.75478) (0.39184) (0.56054) 12 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 07/01/2016 to 09/30/2016 Year to date 01/01/2016 to 09/30/2016 Same quarter previous year 07/01/2015 to 09/30/2015 YTD previous year 01/01/2015 to 09/30/2015 4.01 Consolidated profit for the year (106,644) (980,651) (532,651) (755,442) 4.02 Other comprehensive income 620,079 1,428,356 (1,026,861) (1,040,896) 4.02.02 Actuarial gains (losses) on defined benefit pension plan 30 144 - 202 4.02.03 Income tax and social contribution on actuarial (losses) gains in pension plan - - - (68) 4.02.04 Cumulative translation adjustments for the year 75,140 (392,797) 550,919 719,875 4.02.05 Available-for-sale assets 647,550 775,403 (445,407) (474,694) 4.02.06 Income tax and social contribution on available-for-sale assets (42,734) (42,734) - 9,957 4.02.07 Impairment of available-for-sale assets - - 81,016 178,867 4.02.08 Income tax and social contribution on impairment of available-for-sale assets - - - (33,269) 4.02.09 (Loss) / gain on the percentage change in investments 740 1,324 245 202 4.02.10 Gain (loss) on cash flow hedge accounting (56,324) 1,016,560 (1,171,346) (1,517,306) 4.02.11 Income tax and social contribution on cash flow hedge accounting - (13,808) - 117,626 4.02.12 Gain (Loss) on net investment hedge (10,272) 57,792 (42,288) (42,288) 4.02.13 Realization of cash flow hedge accounting reclassified to income statement 5,949 26,472 - - 4.03 Consolidated comprehensive income for the year 513,435 447,705 (1,559,512) (1,796,338) 4.03.01 Attributed to controlling Shareholders 482,884 397,234 (1,559,374) (1,795,621) 4.03.02 Attributed to non-controlling Shareholders 30,551 50,471 (138) (717) 13 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Year to date 01/01/2016 to 09/30/2016 YTD previous year 01/01/2015 to 09/30/2015 6.01 Net cash from operating activities (225,880) 1,417,451 6.01.01 Cash from operations 980,890 4,834,421 6.01.01.01 Profit attributable to the controlling interests (1,031,122) (754,725) 6.01.01.03 Profit attributable to the non-controlling interests 50,471 (717) 6.01.01.04 Finance charges in borrowing 2,230,131 2,489,354 6.01.01.05 Finance charges in lending (42,379) (25,168) 6.01.01.06 Depreciation, depletion and amortization 956,715 857,137 6.01.01.07 Equity in gain (loss) of affiliates (88,473) (1,215,784) 6.01.01.08 Deferred tax 187,530 (543,095) 6.01.01.09 Provision for tax, social security, labor, civil and environmental risks (23,999) 123,438 6.01.01.10 Exchange differences, net (1,140,319) 3,647,017 6.01.01.11 Gain (loss) of derivative financial instruments 362 3,775 6.01.01.12 Impairment of available-for-sale assets - 178,867 6.01.01.13 Write-down of PPE and Intangible assets 61,791 4,773 6.01.01.14 Gain on repurchase of debt securities (146,214) - 6.01.01.15 Gain resulted from business combination (28,013) - 6.01.01.16 Provision for environmental liabilities and decommissioning of assets (138) (2,417) 6.01.01.17 Others (5,453) 71,966 6.01.02 Changes in assets and liabilities (1,206,770) (3,416,970) 6.01.02.01 Trade receivables - third parties (302,616) (602,122) 6.01.02.02 Trade receivables - related parties (1,097) (82,273) 6.01.02.03 Inventories 1,112,678 (530,308) 6.01.02.04 Receivables - related parties 6,449 - 6.01.02.05 Tax assets 330,029 (200,825) 6.01.02.06 Judicial deposits 25,556 (40,980) 6.01.02.08 Trade payables 286,655 342,768 6.01.02.09 Payroll and related taxes 28,739 94,574 6.01.02.10 Taxes in installments - REFIS (118,462) 32,735 6.01.02.11 Payables to related parties 376 1,032 6.01.02.13 Interest paid (2,494,408) (2,472,131) 6.01.02.15 Interest received - Related Parties - 8,627 6.01.02.17 Others (80,669) 31,933 6.02 Net cash used in investing activities (1,697,341) (213,236) 6.02.02 Advance for future capital increase (190,435) - 6.02.03 Purchase of property, plant and equipment (1,179,636) (1,703,793) 6.02.04 Capital reduction in joint venture - 466,758 6.02.05 Receivable/payable from derivative financial instruments (713,049) 1,216,913 6.02.06 Acquisition of intangible assets (7) (440) 6.02.08 Intercompany loans granted (32,118) (43,475) 6.02.09 Intercompany loans received - 443,345 6.02.10 Financial Investments, net of redemption 457,665 (592,544) 6.02.11 Cash and cash equivalents from discontinued operations (40,702) - 6.02.12 Cash and cash equivalents in control acquisition (business combination) 941 - 6.03 Net cash used in financing activities (754,658) (2,286,202) 6.03.01 Borrowings and financing, net of transaction cost (27,089) 937,005 6.03.02 Forfaiting capitalization / drawee Risk 78,240 625,117 6.03.03 Forfaiting amortization / drawee Risk (300,321) (861,617) 6.03.04 Amortization of borrowings and financing (354,337) (2,333,975) 6.03.06 Amortization of borrowings and financing - related parties - (52,839) 6.03.07 Payments of dividends and interests on shareholder´s equity (53) (549,832) 6.03.08 Treasury shares - (9,390) 6.03.09 Buyback of debt securities (151,098) (40,671) 6.04 Exchange rate on translating cash and cash equivalents (56,051) (4,672) 6.05 Increase (decrease) in cash and cash equivalents (2,733,930) (1,086,659) 6.05.01 Cash and equivalents at the beginning of the year 7,861,052 8,686,021 6.05.02 Cash and equivalents at the end of the year 5,127,122 7,599,362 14 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2016 to 09/30/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,464,701 - 660,016 7,664,747 1,070,916 8,735,663 5.03 Adjusted opening balances 4,540,000 30 2,464,701 - 660,016 7,664,747 1,070,916 8,735,663 5.05 Total comprehensive income - - - (1,031,122) 1,428,356 397,234 50,471 447,705 5.05.01 Profit for the year - - - (1,031,122) - (1,031,122) 50,471 (980,651) 5.05.02 Other comprehensive income - 1,428,356 1,428,356 - 1,428,356 5.05.02.04 Translation adjustments for the year - (392,797) (392,797) - (392,797) 5.05.02.08 Actuarial gains on pension plan, net of taxes - 144 144 - 144 5.05.02.09 Available-for-sale assets, net of taxes - 732,669 732,669 - 732,669 5.05.02.10 (Loss) / gain on the percentage change in investments - 1,324 1,324 - 1,324 5.05.02.11 (Loss) / gain on hedge accounting, net of taxes - 1,029,224 1,029,224 - 1,029,224 5.05.02.12 (Loss) / gain on net investment hedge, net of taxes - 57,792 57,792 - 57,792 5.06 Internal changes in shareholders’ equity - (606) (606) 5.06.04 Non-controlling interests in affiliates - (606) (606) 5.07 Closing balance 4,540,000 30 2,464,701 (1,031,122) 2,088,372 8,061,981 1,120,781 9,182,762 15 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2015 to 09/30/2015 (R$thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 - 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 - 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders - - (284,390) - - (284,390) - (284,390) 5.04.04 Treasury shares acquired - - (9,390) - - (9,390) - (9,390) 5.04.06 Dividends - - (275,000) - - (275,000) - (275,000) 5.05 Total comprehensive income - - - (754,725) (1,040,896) (1,795,621) (717) (1,796,338) 5.05.01 Profit for the period - - - (754,725) - (754,725) (717) (755,442) 5.05.02 Other comprehensive income - (1,040,896) (1,040,896) - (1,040,896) 5.05.02.04 Translation adjustments for the period - 719,875 719,875 - 719,875 5.05.02.08 (Actuarial (losses) gains on pension plan, net of taxes - 134 134 - 134 5.05.02.09 Available-for-sale assets, net of taxes - (319,139) (319,139) - (319,139) 5.05.02.10 (Loss) / gain on the percentage change in investments - 202 202 - 202 5.05.02.11 (Loss) gain on hedge accounting, net of taxes - (1,399,680) (1,399,680) - (1,399,680) 5.05.02.12 (Loss) / gain on net investment hedge - (42,288) (42,288) - (42,288) 5.06 Internal changes in shareholders’ equity - 6 6 5.06.04 Non-controlling interests in subsidiaries - 6 6 5.07 Closing balances 4,540,000 30 846,908 (754,725) (1,015,756) 3,616,457 37,796 3,654,253 16 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$thousand) Code Description Year to date 01/01/2016 to 09/30/2016 Previous year 01/01/2015 to 09/30/2015 7.01 Revenues 14,377,707 13,543,497 7.01.01 Sales of products and rendering of services 14,404,107 13,470,385 7.01.02 Other revenues (13,914) 94,272 7.01.04 Allowance for (reversal of) doubtful debts (12,486) (21,160) 7.02 Raw materials acquired from third parties (9,917,875) (9,564,670) 7.02.01 Cost of sales and services (8,108,324) (7,489,862) 7.02.02 Materials, electric power, outsourcing and other (1,766,300) (1,899,244) 7.02.03 Impairment/recovery of assets (43,251) 3,303 7.02.04 Others - (178,867) 7.02.04.01 Impairment of available-for-sale assets - (178,867) 7.03 Gross value added 4,459,832 3,978,827 7.04 Retentions (956,715) (853,477) 7.04.01 Depreciation, amortization and depletion (956,715) (853,477) 7.05 Wealth created 3,503,117 3,125,350 7.06 Value added received (527,636) 4,681,917 7.06.01 Equity in income of affiliates 88,473 1,214,840 7.06.02 Finance income 522,995 202,296 7.06.03 Others (1,139,104) 3,264,781 7.06.03.01 Others and exchange gains (1,139,104) 3,264,781 7.07 Wealth for distribution 2,975,481 7,807,267 7.08 Wealth distributed 2,975,481 7,807,267 7.08.01 Personnel 1,521,714 1,530,257 7.08.01.01 Salaries and wages 1,218,725 1,214,437 7.08.01.02 Benefits 232,519 249,484 7.08.01.03 Severance payment (FGTS) 70,470 66,336 7.08.02 Taxes, fees and contributions 1,128,044 375,547 7.08.02.01 Federal 959,772 150,673 7.08.02.02 State 153,521 208,565 7.08.02.03 Municipal 14,751 16,309 7.08.03 Remuneration on third-party capital 1,299,588 6,662,914 7.08.03.01 Interest 2,533,793 2,677,387 7.08.03.02 Leases 17,214 11,226 7.08.03.03 Others (1,251,419) 3,974,301 7.08.03.03.01 Others and exchange losses (1,251,419) 3,974,301 7.08.04 Remuneration on Shareholders' capital (980,651) (755,442) 7.08.04.03 Retained earnings (accumulated losses) (1,031,122) (754,725) 7.08.04.04 Non-controlling interests in retained earnings 50,471 (717) 7.08.05 Others 6,786 (6,009) 7.08.05.01 Gain (loss) on discontinued operations 6,786 (6,009) 17 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, joint ventures, joint operations and associates are collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN is listed on the São Paulo Stock Exchange (BM&F BOVESPA) and on the New York Stock Exchange (NYSE). Accordingly, the Company reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas steelworks (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany, all of them are in line with the plan to achieve new markets and perform excellent services for final consumers. Its steel has been used in home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, State of Minas Gerais. Iron ore is sold basically in the international market, especially in Europe and Asia. The prices charged in these markets are historically cyclical and subject to significant fluctuations over short periods of time, driven by several factors related to global demand, strategies adopted by the major steel producers, and the foreign exchange rate. All these factors are beyond the Company’s control. The ore transportation is accomplished by Terminal de Carvão e Minérios do Porto de Itaguai - TECAR, a solid bulk terminal, one of the four terminals that compose the Port of Itaguai, located in Rio de Janeiro. Imports of coal and coke are held through this terminal and directed to the steel industry of CSN. From November 30, 2015 the Company has transferred to its subsidiary Congonhas Minérios the mining assets, the logistical infrastructure, including the mine Casa de Pedra and the right to operate the terminal TECAR, S.A. On the same date, the Company acquired the Asian Consortium 40% stake in Namisa as an exchange for 12,48% stake in Congonhas Minérios S. A. The Company´s mining activities also comprises tin exploitation, which is based in the State of Rondônia, this facility is engaged to supply the needs of UPV, with the excess of raw materials being sold to subsidiaries and third parties. · Cement: CSN entered in the cement market boosted by the synergy between this new activity and its existing businesses. Next to the Presidente Vargas Steelworks (UPV) in Volta Redonda (RJ) is installed the new business unit CSN Cimentos, which produces CP-III type of cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arcos unit, located in the State of Minas Gerais, to satisfy the needs of UPV as of the cement plant. 18 · Logistics Railroads: CSN has interests in three railroad companies: MRS Logística S.A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A (“RFFSA”)., Transnordestina Logística S.A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the former Northeast Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the rail links of Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro-Porto de Suape and Missão Velha-Porto de Pecém (Railway System II) and FTL being responsible for the rail links of São Luiz-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau and Propriá-Jorge Lins (Railway System I). Ports : In the State of Rio de Janeiro, by means of its subsidiaries Sepetiba Tecon S.A. and Congonhas Minérios S.A., the Company operates the Container Terminal (Tecon) and the solid bulk terminal (Tecar), respectively, both located at the Itaguaí Port. Established in the harbor of Sepetiba, the mentioned port has a privileged highway, railroad and maritime access. Tecon is responsible for the shipments of CSN´s steel products, movement and storage of containers, consolidation and deconsolidation of cargo; The Tecar´s port terminal is engaged to the iron ore shipment overseas and to the landing of coal, petroleum, coke, sulfur and zinc concentrate for our own operation and for third parties. · Energy: Since the energy supply is fundamental in CSN´s production process, the Company owns and operates facilities to generate electric power for guaranteeing its self-sufficiency. The note 26 - “Segment Information ” details the financial information per each of CSN´s business segment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 2.a) Basis of preparation The consolidated condensed quarterly interim financial statements have been prepared and are being presented in accordance with the International Accounting Standards (IAS 34 – Interim Financial Reporting) issued by the International Accounting Standards Board (IASB), which correlate in Brazil is the CPC 21 (R1) (Interim Financial Statements and Consolidated Interim Financial Statements) issued by the CPC (Accounting Pronouncements Committee) and approved by CVM (Brazilian Securities Commission). All the relevant information required in the financial statements and only these information, are being highlighted and correspond to those used for the Company's management. The significant accounting policies applied in these condensed interim financial statements are consistent with the policies described in Note 2 to the Company's financial statements for the year ended December 31, 2015, filed with the CVM. These condensed interim financial statements do not include all requirements of annual or full financial statements and, accordingly, should be read together with the Company's financial statements for the year ended December 31, 2015. Therefore, in these condensed interim financial statements the following notes were not fully repeated, either due to redundancy or to relevance in relation to those already presented in the annual financial statements: Note 02 - Summary of significant accounting policies Note 03 – Business Combination Note 09 – Investments Note 27 - Employee benefits 19 Note 29 – Commitments The consolidated and parent company interim financial statements were approved by the Board of Directors on November 14, 2016. 2.b) Basis of presentation The consolidated condensed interim financial statements are presented in Brazilian reais (R$), which is the mainly Company’s functional currency and the Group’s presentation currency. Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. The asset and liability balances are translated at the exchange rate in effect at the end of the reporting period. As of September 30, 2016, US$1 is equivalent to R$3.2462 (R$3.9048 as of December 31, 2015), €1 is equivalent to R$3.6484 (R$4.2504 as of December 31, 2015). 2.c) Basis of consolidation The accounting practices were treated uniformly in all the consolidated companies. The consolidated condensed interim financial statements for the period ended September 30, 2016 and the year ended December 31, 2015 include the following direct and indirect subsidiaries and jointly controlled entities, as well as the exclusive funds as described below: 20 · Companies Equity interests (%) Companies 09/30/2016 12/31/2015 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100,00 100,00 Financial transactions CSN Islands IX Corp. 100,00 100,00 Financial transactions CSN Islands XI Corp. 100,00 100,00 Financial transactions CSN Islands XII Corp. 100,00 100,00 Financial transactions CSN Minerals S.L.U. 100,00 100,00 Equity interests CSN Export Europe, S.L.U. 100,00 100,00 Financial transactions and Equity interests CSN Metals S.L.U. 100,00 100,00 Equity interests and Financial transactions CSN Americas S.L.U. 100,00 100,00 Equity interests and Financial transactions CSN Steel S.L.U. 100,00 100,00 Equity interests and Financial transactions TdBB S.A (*) 100,00 100,00 Equity interests Sepetiba Tecon S.A. 99,99 99,99 Port services Minérios Nacional S.A. (1) 99,99 99,99 Mining and Equity interests Companhia Florestal do Brasil 99,99 99,99 Reforestation Estanho de Rondônia S.A. 99,99 99,99 Tin Mining Cia Metalic Nordeste (2) 99,99 Manufacture of containers and distribution of steel products Companhia Metalúrgica Prada 99,99 99,99 Manufacture of containers and distribution of steel products CSN Gestão de Recursos Financeiros Ltda. (*) 99,99 99,99 Management of funds and securities portfolio Congonhas Minérios S.A. 87,52 87,52 Mining and Equity interests CSN Energia S.A. 100,00 99,99 Sale of electric power FTL - Ferrovia Transnordestina Logística S.A. 89,79 89,79 Railroad logistics Nordeste Logística S.A. 99,99 99,99 Port services CGPAR - Construção Pesada S.A. (3) 100,00 Mining support services and Equity interests Indirect interest in subsidiaries: full consolidation Companhia Siderúrgica Nacional LLC 100,00 100,00 Steel CSN Europe Lda. 100,00 100,00 Financial transactions, product sales and Equity interests CSN Ibéria Lda. 100,00 100,00 Financial transactions, product sales and Equity interests Lusosider Projectos Siderúrgicos S.A. 99,94 99,94 Equity interests and product sales Lusosider Aços Planos, S. A. 99,99 99,99 Steel and Equity interests CSN Acquisitions, Ltd. (4) 100,00 Financial transactions and Equity interests CSN Resources S.A. 100,00 100,00 Financial transactions and Equity interests CSN Holdings (UK) Ltd (4) 100,00 Financial transactions and Equity interests CSN Handel GmbH (5) 87,52 Financial transactions, product sales and Equity interests Companhia Brasileira de Latas 100,00 100,00 Sale of cans and containers in general and Equity interests Companhia de Embalagens Metálicas MMSA 99,67 99,67 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 99,67 99,67 Production and sale of cans and related activities CSN Steel Holdings 1, S.L.U. 100,00 100,00 Financial transactions, product sales and Equity interests CSN Productos Siderúrgicos S.L. 100,00 100,00 Financial transactions, product sales and Equity interests Stalhwerk Thüringen GmbH 100,00 100,00 Production and sale of long steel and related activities CSN Steel Sections UK Limited (*) 100,00 100,00 Sale of long steel CSN Steel Sections Polska Sp.Z.o.o 100,00 100,00 Financial transactions, product sales and Equity interests CSN Asia Limited 100,00 100,00 Commercial representation Namisa International Minérios SLU 87,52 87,52 Financial transactions, product sales and Equity interests Namisa Europe, Unipessoal Lda. 87,52 87,52 Equity interests, product and iron ore sales CSN Mining GmbH (6) 87,52 87,52 Financial transactions, product sales and Equity interests CSN Mining Asia Limited (7) 87,52 87,52 Commercial representation Direct interest in joint operations: proportionate consolidation Itá Energética S.A. 48,75 48,75 Electric power generation CGPAR - Construção Pesada S.A. (3) 50,00 Mining support services and Equity interests Consórcio da Usina Hidrelétrica de Igarapava 17,92 17,92 Electric power consortium Direct interest in joint ventures: equity method MRS Logística S.A. 18,64 18,64 Railroad transportation Aceros Del Orinoco S.A. 31,82 31,82 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50,00 50,00 Equity interests and product sales and iron ore Transnordestina Logística S.A. 49,02 56,92 Railroad logistics Indirect interest in joint ventures: equity method MRS Logística S.A. 16,30 16,30 Railroad transportation Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20,00 20,00 Metallurgy and Equity interests Cia Metalic Nordeste (2) 100,00 Manufacture of containers and distribution of steel products (*) They are dormant (or not active) Companies. Consequently, they are not presented in note 10 where is disclosed the information about companies evaluated by the equity method and classified as available-for-sale. (1) New corporate name of Mineração Nacional, amended in March 2016; (2) Company considered as available for sale on September, 2016 as disclosed in note 4; (3) Control acquired as of September, 2016 as disclose in note 3; (4) Company liquidated in January 2016; (5) Company incorporated by CSN Mining Gmbh (subsidiary with indirect interest) on January 2016; (6) New corporate name of Namisa Handel Gmbh, amended in February 2016; (7) New corporate name of Namisa Asia Limited amended in August 2016. 21 · Exclusive funds Equity interests (%) Exclusive funds 09/30/2016 12/31/2015 Core business Direct interest: full consolidation Diplic II - Private credit balanced mutual fund 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund VR1 - Private credit balanced mutual fund 100.00 100.00 Investment fund Diplic - Private credit balanced mutual fund (1) 100.00 Investment fund BB Steel - Private credit balanced mutual fund (1) 100.00 Investment fund (1) Multimarket investment fund fully redeemed. 2.d) Restatement of accounting balances · Forfaiting Trough out the financial year 2015 the Company purchased raw materials from its suppliers located abroad through a foreign trade operation called Forfaiting, in which the financial institution makes the payment in cash to exporter by the net values of the securities (discount rate and other possible expenses already deducted), allowing the Company to finance imported goods by a yearly interest rate from 1.25% to 3.28%, maturing in 12 months. · Drawee risk During the financial year 2015 the Company carried out transactions denominated drawee risk, the transaction occurs when the financial institution engaged by the Company anticipates to suppliers the debt securities, so then subsequently receives from the Company on the maturity date those anticipated values The Company reclassified the balances of forfaiting transactions and drawee risk with commercial suppliers originally presented in cash flow on September 2015, as follows: 22 a) Statements of cash flows at September 30, 2015 Consolidated Parent Company 09/30/2015 09/30/2015 Published balances Reclassifications Restated Cash Flows Published balances Reclassifications Restated Cash Flows Cash generated by operating activities Loss for the year attributable to the controlling shareholders (754.725) (754.725) (754.725) Trade payables 100.868 241.900 342.768 (21.665) 241.900 220.235 Paid Interests (2.466.731) (5.400) (2.472.131) (2.074.153) (5.400) (2.079.553) Others 4.301.539 4.301.539 2.896.076 2.896.076 Net cash generated by operating activities 1.180.951 236.500 1.417.451 45.533 236.500 282.033 Netc cash used in investing activities Cash generated by financing activities Forfaiting funding / drawee risk 625.117 625.117 625.117 625.117 Forfaiting amortization / drawee risk (861.617) (861.617) (861.617) (861.617) Others (2.049.702) (2.049.702) 615.101 615.101 Net cash used in financing activities 615.101 378.601 Exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents b) Statement of income and statement of comprehensive income at September 30, 2015 The Company has not restated the others statements of September 30, 2015 since the changes in those tables were not material. 3. BUSINESS COMBINATION – CONTROL AQUISITION OF CGPAR CONSTRUÇÃO PESADA S.A. (“CGPAR”) On September 30, 2016, CSN acquired 50% shares of CGPAR previously held by GPA Construção Pesada e Mineração Ltda., increasing its participation to 100%. The total amount paid in consideration for the shares was R$ 1.00 (One Real). The consideration paid reflects an agreement to solve a legal dispute involving corporate and commercial issues, as well as to release dividends declared in previous fiscal years. The business combination steps are described as follows: a) Determination of the purchase price Description R$ Ref. Fair value of the equity interest held by the acquiring company in CGPAR immediately prior to the combination 36,621 (i) Consideration paid in CGPAR acquisition - (ii) Purchase price considered for the business combination (i) Fair value of 50% stake in CGPAR held immediately before the acquisition. (ii) Amount related to the consideration paid for the acquiring company R$ 1.00 (One real). CSN held 50% shares of CGPAR immediately before the conclusion of the control acquisition, this investment was measured by the equity method. According to the item 41 of the IFRS 3, those shares are part of the consideration paid and must be measured by their fair value on the acquisition date. The accounting rule determines that a gain or loss must be recorded resulting from the difference between the fair value and the book value before the transaction. Therefore, the CGPAR valuation by its fair value was calculated based in the discounted cash flow method, considering the business plan valid until the transaction date. The results are presented in the following table: 23 Premises R$ Fair value as of September 30, 2016 (equity value) 73,242 Fair value attributed to 50% equity interest prior acquisition (a) 36,621 Accounting Balances The equity interest prior acquisition (a) on September 30, 2016 8,608 Gain in the valuation of the 50% interest by the fair value of the equity interest prior to the acquisition (a)-(b) (Note 24) 28,013 b) Goodwill generated from the control acquisition of CGPAR According to the item 32 of the IFRS 3, the acquirer must recognize the goodwill resulted from the future economic benefits at the acquisition date, measured by the amount in which the purchase price exceeds the fair value of assets acquired and liabilities assumed (Purchase Price Allocation - PPA). The generated and goodwill amounting to R$ 1.784 million. In the following table its presented the fair value allocation for 100% of assets acquired and liabilities assumed on September 30, 2016 which is being analyzed by an independent firm. 09/30/2016 Carrying amounts Fair value adjustments Total fair value Total assets acquired 49,750 21,231 (a) 70,981 Total liabilities assumed 32,535 3,609 (b) 36,144 17,215 17,622 34,837 (a) Refers to property, plant and equipment adjusted by the difference between the fair value and the book value amounts. (b) Refers to deferred tax. The accounting record for the CGPAR acquisition was temporarily elaborated at the end of reporting period of these financial statements. At the date of these financial statements, the required market assessments, contractual obligations and other calculations had not been finalized and, as a consequence, had only been temporarily elaborated on the basis of management's best estimate of probable values. 4. NON CURRENT ASSETS HELD FOR SALE AND RESULTS FROM DISCOTINUED OPERATIONS On August 23, 2016 the Company concluded a negotiation and signed a contract with Can-Pack S.A. to sell its 100% shares of the subsidiary Cia. Metalic do Nordeste, which is a player in the metallic packaging business. The agreement has been previously disclosed in the statement of material fact. The transaction value amounted to US$ 98 million, subject to adjustments by the contract. The closing of the transaction is subject to the fulfillment of certain contractual conditions previously established and considered common in this type of transaction. In this context, on September 30, 2016, after meeting the requirements from IFRS 5 (Non-Current Assets Held For Sale and Discontinued Operations), the Company reclassified the carrying amounts from “investments” to “assets held for sale” and the results generated in 2016 and 2015 to “discontinued operations”. The main assets and liabilities, as well as the results and cash flows from the discontinuing operations, are summarized as follows: 24 4.a) Assets and liabilities: 09/30/2016 Assets Liabilities Current assets 111,720 Current liabilities 14,622 Cash and cash equivalents 40,702 Payroll and related taxes 1,887 Trade receivables 39,927 Trade payables 3,530 Inventories 29,430 Taxes payable 6,425 Other current assets 1,661 Other payables 2,780 Non-current assets 46,072 Non-current liabilities 19,880 Judicial deposits 819 Taxes payable 12,950 Other non-current assets 4 Provision for tax 6,711 Property, plant and equipment 45,017 Other payables 219 Intangible assets 232 TOTAL ASSESTS 157,792 TOTAL LIABILITIES 34,502 4.b) Results from discontinued operations 09/30/2016 09/30/2015 Net revenue 74,786 85,050 Cost of sales (72,084) (71,814) Gross profit 2,702 13,236 Selling expenses (3,109) (4,529) General and administrative expenses (4,972) (4,643) Other operating expenses, net (3,142) (343) Profit/ (Loss) before financial result 3,721 Finance income (costs), net 1,735 3,010 Profit/(Loss) before taxes on income 6,731 Income tax and social contribution (722) Profit / (loss) for the period 6,009 4.c) Cash flow from discontinued operations 09/30/2016 09/30/2015 Net cash generated by operating activities 18,975 (17,790) Net cash generated by investments activities 3,450 (1,463) Net cash generated by financing activities (20,000) 25 5. CASH AND CASH EQUIVALENTS Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Current Cash and cash equivalents Cash and banks 561,641 434,014 93,247 37,003 Short-term investments In Brazil: Public securities 51,226 165,520 49,903 164,311 Private securities 2,009,524 945,420 1,832,228 570,284 2,060,750 1,110,940 1,882,131 734,595 Abroad: Time deposits 2,504,731 6,316,098 459,602 1,113,601 Total short-term investments 4,565,481 7,427,038 2,341,733 1,848,196 Cash and cash equivalents 5,127,122 7,861,052 2,434,980 1,885,199 The funds available in the Group and parent company set up in Brazil are basically invested in investment funds, classified as exclusive and its financial statements were consolidated within CSN the financial statements, consolidated and parent company. The funds include repurchase agreements backed by private and public securities, with pre-fixed income, with immediate liquidity. Private securities are short-term investments in Bank Deposit Certificates (CDBs) with yields pegged to the Interbank Deposit Certificate (CDI) fluctuation, and government securities are basically repurchasing agreements backed by National Treasury Notes and National Treasury Bills. The funds are managed by BNY Mellon Serviços Financeiros DTVM S.A. and Caixa Econômica Federal (CEF) and their assets collateralize possible losses on investments and transactions carried out. The investments in those funds were consolidated. A significant part of the funds of the Company and its foreign subsidiaries is invested in time deposits in banks considered by the administration as top rated banks and the returns are based on fixed interest rates. 6. Financial Investments Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 CDB - Letter of guarantee from Caixa Economica Federal (FINEP) (1) 24.932 24.932 Gouvernment securities - Guarantee of future exchange rate contracts Real x Dollar BM&Fbovespa (2) 65.779 763.599 65.779 763.599 Time Deposit - Letter of credit guarantee from Banco do Brasil (3) 215.223 305.934 763.599 90.711 763.599 Financial investments linked to Bank Certificates of Deposit (CDBs), issued by Caixa Econômica Federal, to be used as a collateral to a bank guarantee letter (FINEP). The Company maintained financial investments in Public and Private Securities managed by its exclusive funds, which were used as collateral for future foreign exchange rate contracts, from Real to US Dollar, traded on BM&F Bovespa in the period as detailed in note 14 (b). Financial investments used as collateral to letters of credit issued by Banco do Brasil. The credit was directed to acquire cement manufacturing plants located in northeast and south regions. 26 7. TRADE RECEIVABLES Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Trade receivables Third parties Domestic market 979,728 772,617 623,053 425,108 Foreign market 876,906 818,562 109,629 250,588 1,856,634 1,591,179 732,682 675,696 Allowance for doubtful debts (170,067) (151,733) (121,262) (112,502) 1,686,567 1,439,446 611,420 563,194 Related parties (Note 19 b) 103,693 61,366 791,263 1,140,172 1,790,260 1,500,812 1,402,683 1,703,366 Other receivables Dividends receivable (Note 19 b) (*) 26,902 27,817 721,145 737,668 Advances to employees 30,402 40,190 18,933 24,465 Other receivables 12,066 9,458 4,860 2,024 69,370 77,465 744,938 764,157 1,859,630 1,578,277 2,147,621 2,467,523 (*) Refers mainly to dividends receivable from Congonhas Minérios S.A. totaling R$694,080 to be paid on November 30, 2016. In accordance with Group’ internal sales policy the Group performs operations relating to assignment of receivables without co-obligation in which, after assigning the customer’s trade notes/bills and receiving the amounts from each transaction closed, CSN settles the trade receivables and becomes entirely free of the credit risk on the transaction. This transaction totals R$238,903 as of September 30, 2016 (R$232,275 as of December 31, 2015), less the trade receivables. The breakdown of gross trade receivables from third parties is as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Current 1,343,867 1,049,033 388,460 423,801 Past-due up to 180 days 240,647 353,443 136,807 118,488 Past-due over 180 days 272,120 188,703 207,415 133,407 1,856,634 1,591,179 732,682 675,696 The movements in the Group’s allowance for doubtful debts are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Opening balance Estimated losses (21,641) (35,631) (13,513) (26,288) Recovery of receivables 3,307 11,121 4,753 4,504 Incorporation of CSN Cimentos and assets Spin-off to Congonhas 2,818 Closing balance 8. INVENTORIES Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Finished goods 1,093,532 1,912,868 752,056 1,078,554 Work in progress 702,244 1,007,630 482,337 746,614 Raw materials 824,945 1,062,557 486,293 563,119 Storeroom supplies 881,658 962,078 470,844 489,816 Iron ore 279,075 95,461 28,905 6,912 Advances to suppliers 102,178 12,147 100,566 6,191 Provision for losses (84,326) (111,427) (50,842) (40,462) 3,799,306 4,941,314 2,270,159 2,850,744 27 The movements in the provision for inventory losses are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Opening balance Reversal / (losses) for slow-moving and obsolescence (note 24) 27,101 1,154 (10,380) 15,835 Drop down of assets to Congonhas 31,759 Closing balance 9. OTHER CURRENT AND NON-CURRENT ASSETS The group of other current and non-current assets is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Judicial deposits (note 17) 345.351 328.542 277.055 263.046 Credits with the PGFN (1) 46.007 87.761 46.007 87.761 Recoverable taxes (2) 746.422 996.679 366.154 445.926 542.268 702.722 155.480 245.833 Prepaid expenses 70.822 119.456 21.253 28.119 16.080 19.440 4.500 Actuarial asset - related party (note 19 b) 93.066 114.433 96.276 112.660 Derivative financial instruments (note 14 I) 558 118.592 Exclusive funds 110.075 Securities held for trading (note 14 I) 13.037 10.778 12.883 10.659 Iron ore inventory (3) 144.499 144.499 Northeast Investment Fund – FINOR 10.888 10.888 8.452 8.452 Assets held for sale, Metalic (note 4) 157.792 157.792 Other receivables (note 14 I) 15.825 6.877 3.810 1.439 Loans with related parties (note 19 b) 447.689 373.214 324.397 239.930 Other receivables from related parties (note 19 b) 6.677 9.420 32.395 29.020 13.530 32.479 338.284 303.441 Others 39.969 31.524 31.660 14.642 31.131 14.408 (1) Refers to the excess of judicial deposit originated by the 2009 REFIS (Tax Debt Refinancing Program). After the settlement of the tax debt refinancing program, the amount related to one of the lawsuits was fully redeemed through a judicial authorization. (2) Refers mainly to taxes on revenue (PIS/COFINS) and State VAT (ICMS) recoverable and income tax and social contribution for offset. (3) Long-term iron ore inventories that will be used after the construction of the processing plant, which will produce pellet feed, expected to start operating in the second half of 2017. INVESTMENTS The information related to the description of activities of subsidiaries, jointly controlled entities, associates and other investments did not have changes in relation to that disclosed in the Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of September 30, 2016. · Transnordestina The joint venture Transnordestina Logistica S.A. is in pre-operational phase and will continue as such until the completion of railway number II (Malha II). Approved construction schedule stablished the completion of the construction by January 2017. The said schedule is currently under review and being discussed with the government authorities, however, the Company's management believes that any change in the completion date for the project will not cause a substantial negative impact on the expected return on the investment. After analyzing this matter, Company´s management has concluded for proper of use the accounting basis of operational continuity (going concern) in the preparation of the quarterly financial information as well as to the operational continuity of the project. 28 10.a) Direct equity interests in subsidiaries, joint ventures, joint operations, associates and other investments 09/30/2016 12/31/2015 09/30/2015 Companies Number of shares held by % Direct Participation in % Direct Participation in Assets Liabilities Shareholders’ Profit / Assets Liabilities Shareholder Profit / equity (loss) for equity (loss) for CSN in units Common Preferred interest equity the period interest s’ equity the period Investments under the equity method Subsidiaries CSN Islands VII Corp. 20.001.000 100,00 6.354.712 6.474.312 (119.600) (159.599) 100,00 7.877.792 7.837.793 39.999 328.851 CSN Islands IX Corp. 3.000.000 100,00 1.019 4 1.015 (1.314) 100,00 2.329 2.329 451 CSN Islands X Corp. (*) (32.475) CSN Islands XI Corp. 50.000 100,00 2.495.894 2.459.211 36.683 14.691 100,00 3.179.151 3.157.160 21.991 (9.423) CSN Islands XII Corp. 1.540 100,00 2.261.607 3.250.621 (989.014) 106.072 100,00 2.815.700 3.910.786 (1.095.086) (424.313) CSN Minerals S.L.U. 3.500 100,00 4.053.336 11.167 4.042.169 (708.925) 100,00 5.644.572 1.265 5.643.307 1.706.367 CSN Export Europe, S.L.U. 3.500 100,00 662.182 32.525 629.657 (191.685) 100,00 1.397.512 9.373 1.388.139 479.614 CSN Metals S.L.U. 16.504.020 100,00 635.338 25.370 609.968 (181.007) 100,00 1.220.413 6.620 1.213.793 418.072 CSN Americas S.L.U. 3.500 100,00 1.555.349 6.368 1.548.981 (157.146) 100,00 2.139.488 2.729 2.136.759 476.174 CSN Steel S.L.U. 22.042.688 100,00 2.675.785 1.604.066 1.071.719 324.607 100,00 2.866.164 1.856.618 1.009.546 (447.342) Sepetiba Tecon S.A. 254.015.052 99,99 433.142 161.927 271.215 12.554 99,99 391.889 130.650 261.239 25.359 Mineração Nacional S.A. 66.393.587 99,99 498.815 167.794 331.021 (9.808) 99,99 500.519 159.689 340.830 72 Estanho de Rondônia S.A. 121.861.697 99,99 35.426 20.221 15.205 (9.120) 99,99 32.028 20.565 11.463 (8.446) Cia Metalic Nordeste (**) - 99,99 172.283 42.207 130.076 - Companhia Metalúrgica Prada 313.651.399 99,99 799.397 623.099 176.298 (36.635) 99,99 734.570 521.637 212.933 (80.629) CSN Cimentos S.A. (***) 20.012 Congonhas Minérios S.A. 158.419.480 87,52 12.400.792 4.795.106 7.605.686 355.522 87,52 13.398.365 6.148.268 7.250.097 (10.252) CSN Energia S.A. 43.150 100,00 73.064 7.626 65.438 19.228 99,99 87.316 27.471 59.845 13.363 FTL - Ferrovia Transnordestina Logística S.A. 353.190.644 89,79 520.942 193.045 327.897 (2.047) 89,79 513.711 183.767 329.944 (6.290) Companhia Florestal do Brasil 38.364.462 99,99 35.899 5.178 30.721 (1.522) 99,99 32.242 32.242 (1.435) Nordeste Logística 99.999 99,99 100 55 45 (55) 99,99 100 100 CGPAR - Construção Pesada S.A. (****) 100.000 100,00 49.750 32.535 17.215 4.552 50,00 50.574 39.972 10.602 5.915 Fair Value + Goodwill CGPAR (****) 23.015 35.542.549 19.870.230 15.695.334 43.056.718 24.056.570 19.000.148 2.453.645 Joint-venture e Joint-operation Nacional Minérios S.A. (***) 1.214.794 Itá Energética S.A. 253.606.846 48,75 284.002 28.554 255.448 7.344 48,75 302.956 17.470 285.486 4.940 MRS Logística S.A. 26.611.282 2.673.312 18,64 1.487.493 863.466 624.027 67.757 18,64 1.502.463 945.958 556.505 55.544 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1.876.146 50,00 13.813 12.257 1.556 1.942 50,00 15.593 15.091 502 (1.973) Transnordestina Logística S.A. 22.761.085 1.397.545 49,02 3.792.961 2.537.715 1.255.246 (17.122) 56,92 4.229.494 2.958.449 1.271.045 (23.158) Fair Value alocated to TLSA due to control loss 659.105 659.105 5.578.269 3.441.992 2.795.382 59.921 6.050.506 3.936.968 2.772.643 1.250.147 Associates Arvedi Metalfer do Brasil 27.239.971 20,00 52.729 47.464 5.265 1.795 20,00 54.402 53.363 1.039 (7.582) 52.729 47.464 5.265 1.795 54.402 53.363 1.039 Classified as available-for-sale Usiminas 1.416.041 450.073 Panatlântica 21.471 21.601 1.437.512 471.674 Other investments Profits on subsidiaries' inventories (47.076) 34.966 (82.042) 14.574 Others 63.541 (2.244) 65.017 1.209 16.465 32.722 15.783 Total investments 19.949.958 22.228.479 3.711.993 Classification of investments in the balance sheet Investments in assets 21.058.572 23.323.565 Investments with negative equity (1.108.614) (1.095.086) 19.949.958 22.228.479 (*) Company extinguished in 2015; (**) Investment reclassified to non-current assets held for sale as detailed in note 4. (***) Company incorporated in 2015 (****) Control acquisition as described in note 3, measured by the fair value at the acquisition date and generating i) goodwill of R$ 1,784 arising from the expected future economic benefits; ii) property, plant and equipment amounting to R$ 21,231. The number of shares, the carrying amounts of assets, liabilities and shareholders’ equity, and the amounts of profit or loss for the period refer to the equity interests held by CSN in those companies. 29 10.b) Changes of investments balances in subsidiaries, joint ventures, joint operations, associates and other investments Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Opening balance of investments 3,998,227 13,665,453 23,323,565 24,199,129 Opening balance of loss provisions Investment balance of Namisa 11.30.15 (10,160,981) Capital increase/acquisition of shares 190,435 3,575 203,297 490,842 Acquisition of Congonhas Minérios shares - 4,16% 2,732,605 Capital reduction (466,758) (546,796) Dividends (1) (54,464) (2,296,553) (3,985,128) Comprehensive income (2) 776,881 (967,447) 441,866 (409,767) Comprehensive income - Business Combination 1,584,779 Equity pickup (3) 122,822 1,192,034 (527,199) 6,328,769 Incorporation of subsidiary - CSN Cimentos (1,061,005) Drop down of MRS assets to Congonhas 786,800 (6,173,113) Transfer of assets - Casa de Pedra and Tecar 156,723 Reclassification from Metalic's carrying amount of investments as of September 30, 2016 to assets held for sale (123,290) Reclassication of Metalic´s profit or loss for the year to discontinued operations (6,786) Acquisition of a 50% interest in CGPAR (note 3) 8,608 Fair value + goodwill - control acquisition - CGPAR (note 3) 23,015 Fair value amortization- Investment in MRS (8,810) Others (1,279) 15 (1,479) Closing balance of investments 5,078,276 3,998,227 21,058,572 23,323,565 Balance of provision for investments with negative equity Total 5,078,276 3,998,227 19,949,958 22,228,479 (1) In 2016 refers to the allocation of dividends from subsidiaries CSN Energia, Itá Energética, CGPAR Construção Pesada, CSN Minerals, CSN Export, CSN Steel, CSN Metals and CSN Americas. (2) Refers to the mark-to-market of investments classified as available for sale and translation to the reporting currency of the foreign investments (the functional currency of which is not the Brazilian Reais), actuarial gain/loss and gain/loss on net investment hedge from investments measured by equity method. (3) The table below shows the reconciliation of the equity in results of affiliated companies included on investment balance with the amount disclosed in the income statement and it is due to the elimination of the results of the CSN´s transactions with these companies Consolidated 09/30/2016 09/30/2015 Equity in results of affiliated companies Nacional Minérios S.A. 1,214,794 MRS Logística S.A. 135,480 55,544 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,942 (1,973) Transnordestina (17,122) (23,158) Arvedi Metalfer do Brasil 1,795 (7,582) Others 727 652 122,822 1,238,277 Eliminations To cost of sales (33,712) (29,678) To net revenues (4,403) To taxes 11,462 Others Fair value amortization- Investment in MRS (8,810) Others (3,289) 10,644 Equity in results 88,473 1,214,840 30 10.c) Joint ventures and joint operations financial information The balances of the balance sheets and income statements of joint venture and joint operation are presented as follows and refer to 100% of the companies´ profit/loss: 09/30/2016 12/31/2015 Joint-Venture Joint-Operation Joint-Venture Joint-Operation Equity interest (%) MRS Logística CBSI Transnordestina Logística Itá Energética MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 34,94% 50,00% 49,02% 48,75% 34,94% 50,00% 56,92% 48,75% 50,00% Balance sheet Current assets Cash and cash equivalents 504.463 1.346 2.164 11.209 671.475 3.343 75.977 36.647 10.621 Advances to suppliers 14.020 787 47.675 382 6.854 289 215 81 Other current assets 604.622 21.274 87.580 16.940 657.000 22.726 67.540 17.137 43.358 Total current assets 1.123.105 23.407 137.419 28.531 1.335.329 26.358 143.517 53.999 54.060 Non-current assets Other non-current assets 695.592 488 257.885 45.180 533.897 139 280.718 32.880 13.087 Investments, PP&E and intangible assets 6.161.674 3.731 7.342.795 508.856 6.191.459 4.689 7.006.464 534.569 34.000 Total non-current assets 6.857.266 4.219 7.600.680 554.036 6.725.356 4.828 7.287.182 567.449 47.087 Total Assets 7.980.371 27.626 7.738.099 582.567 8.060.685 31.186 7.430.699 621.448 101.147 Current liabilities Borrowings and financing 780.904 42.573 844.296 167.112 10.849 Other current liabilities 861.229 23.847 182.647 56.180 893.883 28.794 250.440 33.667 55.281 Total current liabilities 1.642.133 23.847 225.220 56.180 1.738.179 28.794 417.552 33.667 66.130 Non-current liabilities Borrowings and financing 2.397.192 4.952.025 2.772.462 4.560.078 12.620 Other non-current liabilities 593.155 667 - 2.392 564.407 1.389 220.001 2.170 1.193 otal non-current liabilities 2.990.347 667 4.952.025 2.392 3.336.869 1.389 4.780.079 2.170 13.813 Shareholders’ equity 3.347.891 3.112 2.560.854 523.995 2.985.637 1.003 2.233.068 585.611 21.204 Total liabilities and shareholders’ equity 7.980.371 27.626 7.738.099 582.567 8.060.685 31.186 7.430.699 621.448 101.147 01/01/2016 at 09/30/2016 01/01/2015 at 09/31/2015 Joint-Venture Joint-Operation Joint-Operation Equity interest (%) MRS Logística CBSI Transnordestina Logística Itá Energética MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 34,94% 50,00% 49,02% 48,75% 27,27% 50,00% 61,64% 48,75% 50,00% Statements of Income Net revenue 2.469.568 90.745 130.832 2.287.354 114.090 114.267 137.581 Cost of sales and services (78.333) (68.289) (1.558.434) (110.816) (63.882) (104.783) Gross profit 834.554 12.412 62.543 728.920 3.274 50.385 32.798 Operating (expenses) income (92.797) (6.399) (19.083) (40.153) (202.924) (6.363) (24.894) (37.186) (12.531) Finance income (costs), net (183.580) (1.339) (13.131) 407 (213.520) (856) (12.675) 2.125 (1.351) Income before income tax and social contribution 558.177 4.674 (32.214) 22.797 312.476 (3.945) (37.569) 15.324 18.916 Current and deferred income tax and social contribution (790) (7.733) (108.791) (5.191) (7.086) Profit / (loss) for the period 363.514 3.884 15.064 203.685 10.133 11.830 PROPERTY, PLANT AND EQUIPMENT The information related to property, plant and equipment has not changed significantly compared to the disclosed in the Company's financial statements on December 31, 2015. Consolidated Land Buildings and Infrastructure Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2015 264.289 2.696.126 11.109.272 38.986 3.199.386 563.540 17.871.599 Cost 264.289 3.436.458 18.638.117 183.086 3.199.386 811.535 26.532.871 Accumulated depreciation (740.332) (7.528.845) (144.100) (247.995) (8.661.272) Balance at December 31, 2015 264.289 2.696.126 11.109.272 38.986 3.199.386 563.540 17.871.599 Effect of foreign exchange differences (29.608) (119.769) (679) (6.842) (2.981) (169.786) Acquisitions 4 100 119.039 461 1.063.524 3.945 1.187.073 Capitalized interest (notes 25 and 29) 164.942 164.942 Write-offs (note 24) (129) (2.346) (7.383) (7) (32.209) (6.623) (48.697) Depreciation (86.346) (805.110) (4.364) (19.773) (915.593) Transfers to other asset categories 14.951 112.781 896.118 92 (894.833) (129.109) Transfers to intangible assets (14.822) (14.822) Control acquisition - CGPAR (note 3) 7.377 189 575 8.141 Purchase price alocation in control acquisition CGPAR (note 3) 21.231 21.231 Transfer of metalic - Held for sale (note 4) (13.466) (30.440) (208) (261) (269) (45.017) Others (294) (3.819) (45) 4.131 (153) (180) Balance at September 30, 2016 268.835 2.676.947 11.186.516 34.425 3.483.016 409.152 18.058.891 Cost 268.835 3.476.069 19.305.185 178.523 3.483.016 698.777 27.410.405 Accumulated depreciation (799.122) (8.118.669) (144.098) (289.625) (9.351.514) Balance at September 30, 2016 268.835 2.676.947 11.186.516 34.425 3.483.016 409.152 18.058.891 Parent Company Land Buildings and Infrastructure Machinery, equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2015 83,350 869,071 6,103,720 17,679 1,723,327 69,201 8,866,348 Cost 83,350 1,025,848 10,677,122 118,301 1,723,327 159,914 13,787,862 Accumulated depreciation (156,777) (4,573,402) (100,622) (90,713) (4,921,514) Balance at December 31, 2015 83,350 869,071 6,103,720 17,679 1,723,327 69,201 8,866,348 Acquisitions 82,129 165 796,601 13 878,908 Capitalized interest (notes 25 and 29) 96,828 96,828 Write-offs (note 24) (34) (17) (8) (7,598) (7,657) Depreciation (19,029) (389,006) (2,173) (4,557) (414,765) Transfers to other asset categories 81,990 461,339 14 (503,037) (40,306) Transfers to intangible assets (12,950) (12,950) Others (33) 4,720 4,687 Balance at September 30, 2016 83,350 931,998 6,258,132 15,677 2,105,489 16,753 9,411,399 Cost 83,350 1,107,970 11,219,656 118,052 2,105,489 117,857 14,752,374 Accumulated depreciation (175,972) (4,961,524) (102,375) (101,104) (5,340,975) Balance at September 30, 2016 83,350 931,998 6,258,132 15,677 2,105,489 16,753 9,411,399 31 (*) Refer basically to railway assets such as courtyards, tracks and leasehold improvements, vehicles, hardware, mines, ore deposits, and spare part inventories. The breakdown of the projects that make up the work in progress is as follows: Consolidated Project description Start date Completion date 09/30/2016 12/31/2015 Logistics Current investments for maintenance of current operations. 89,094 35,457 89,094 35,457 Mining Expansion of Casa de Pedra Mine capacity production. 2007 2016/2017 699,684 709,945 Expansion of TECAR export capacity. 2009 2020 242,710 390,920 Current investments for maintenance of current operations. 313,447 302,764 1,255,841 1,403,629 Steel Equipment supply for use in the steel operation. 2008 2016 91,660 105,697 Expansion of the service center/Mogi. 2013 2015/2016 258 14,950 Current investments for maintenance of current operations. 316,839 375,579 408,757 496,226 Cement Construction of cement plants. 2011 2016 1,664,846 1,254,897 Current investments for maintenance of current operations. 64,478 9,177 1,729,324 1,264,074 Construction in progress 3,483,016 3,199,386 (1) Estimated completion date of the Central Plant Step 1; Estimated completion date of phase 60 Mtpa; Estimated completion date of Mogi Service Center; (4) Refers substantially to the reforming of batteries for coke ovens; Estimated completion date of the unit Arcos / Minas Gerais.The estimated useful lives are as follows: 32 The estimated useful lives are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 In Years Buildings 43 43 43 43 Machinery, equipment and facilities 18 18 18 18 Furniture and fixtures 11 11 11 11 Others 14 14 11 11 11.a) Depreciation, amortization and depletion expenses: Additions to depreciation, amortization and depletion for the period were distributed as follows: Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Production costs 905,767 807,217 305,689 277,612 Sales expenses 6,708 6,826 2,299 2,317 General and Administrative Expenses 10,510 10,008 3,363 3,369 922,985 824,051 311,351 283,298 Other operating expenses (*) 33,730 29,426 10,426 10,949 956,715 853,477 321,777 294,247 Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Production costs 406,700 640,172 139,532 223,487 Sales expenses 5,522 5,577 1,914 1,919 General and Administrative Expenses 6,606 6,203 2,160 1,990 418,828 651,952 143,606 227,396 (*) Refers to the amortization of intangible assets as described in note 24. INTANGIBLE ASSETS The information related to intangible assets did not have relevant changes in relation to that disclosed in the Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of September 30, 2016. Consolidated Parent Company Goodwill Customer relationships Software Trademarks and patents Rights and licenses (*) Others Total Goodwill Software Total Balance at December 31, 2015 4.098.465 413.387 75.236 143.636 727.390 395 5.458.509 13.091 49.651 62.742 Cost 4.357.799 549.413 173.154 143.636 727.390 395 5.951.787 14.135 84.552 98.687 Accumulated amortization (150.004) (136.026) (97.918) (383.948) (1.044) (34.901) (35.945) Adjustment for accumulated recoverable value (109.330) Balance at December 31, 2015 4.098.465 413.387 75.236 143.636 727.390 395 5.458.509 13.091 49.651 62.742 Effect of foreign exchange differences (174) (20.343) (59) (76.367) Acquisitions and expenditures 7 7 Transfer of property, plant and equipment 14.822 14.822 12.950 12.950 Write-offs (note 24) (13.091) (3) (13.094) (13.091) (3) (13.094) Amortization (31.923) (8.696) (503) (41.122) (4.063) (4.063) Control acquisition – CGPAR (note 3) 47 47 Goodwill – Control acquisition CGPAR (note 3) 1.784 1.784 Transfer of Metalic – held for sale (note 4) (232) Balance at September 30, 2016 4.087.158 325.673 81.007 123.293 726.887 336 5.344.354 58.535 58.535 Cost 4.461.154 471.815 180.849 123.293 727.390 336 5.964.837 14.135 97.492 111.627 Accumulated amortization (264.666) (146.142) (99.842) (503) (511.153) (14.135) (38.957) (53.092) Adjustment for accumulated recoverable value (109.330) Balance at September 30, 2016 4.087.158 325.673 81.007 123.293 726.887 336 5.344.354 58.535 58.535 (*) Composed mainly by mineral rights with estimated resources of 1,101 million tons. Corresponding amortization is recorded based on production volumes 33 The estimated useful lives for the current year are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Software 5 5 5 5 Customer relationships 13 13 BORROWINGS, FINANCING AND DEBENTURES As of September 30, 2016 the balances of borrowings, financing and debentures, which are carried at amortized cost, are as follows: Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 FOREIGN CURRENCY Prepayment (*) 1% até 3,5% 110.463 207.657 507.489 2.633.137 110.463 207.657 507.489 2.633.137 Prepayment (*) 3,51% até 8% 457.016 286.487 4.273.082 3.429.716 503.860 372.474 9.130.619 9.272.766 Perpetual bonds 7% 4.418 5.315 3.246.200 3.904.800 Fixed rate notes (*) 4,14% até 10% 45.028 175.768 5.507.493 6.910.992 71.369 32.402 3.372.186 4.056.347 Intercompany Bonds (*) Libor 6M até 3% 141.747 1.261.861 2.707.992 2.137.040 Forfaiting (**) Libor + Spread 109.364 288.772 109.364 288.772 Others 1,2% até 8% 97.842 115.594 275.344 425.635 LOCAL CURRENCY BNDES/FINAME 1,3% + TJLP e Fixa 2,5% até 6% + 1,5% 74.327 55.435 1.002.775 1.018.189 43.488 27.847 928.888 928.622 Debentures 110,8% até 113,7% CDI 518.195 60.670 1.270.383 1.750.000 518.195 60.670 1.270.383 1.750.000 Prepayment (*) 109,5% até 116,5% CDI e fixa de 8% 360.908 522.418 5.280.000 5.200.000 287.845 473.139 3.280.000 3.200.000 CCB 112,5% e 113% CDI 90.793 92.976 7.200.000 7.200.000 90.793 92.976 7.200.000 7.200.000 Drawee Risk (**) 84.063 84.063 Others 6.229 12.107 Total Borrowings and Financing Transaction Costs and Issue Premiums (26.703) (64.969) (76.742) (32.637) (22.788) (60.133) (68.895) Total Borrowings and Financing + Transaction Costs (*) The balances of Pre-export loans, Fixed Rate Notes and Intercompany Bonds from related parties of the parent company totals R$11,197,675 on September 30, 2016 (R$13,416,687 on December 31, 2015), see note 19b. (**) The balances of forfaiting and drawee risk operations totals R$ 109,364 on September 30, 2016 (R$372,835 on December 31, 2015). 35 13.a) Maturities of borrowings, financing and debentures presented in non-current liabilities As of September 30, 2016, the breakdown of principal plus interest of long-term liabilities as borrowings, financing and debentures by maturity date is presented as follows: Consolidated Parent Company 2017 442,042 2% 2,023,229 7% 2018 5,630,660 20% 5,711,883 20% 2019 6,929,305 24% 5,301,403 19% 2020 7,459,546 26% 4,649,265 16% 2021 2,214,288 8% 2,803,442 10% After 2021 2,640,725 9% 7,908,335 28% Perpetual bonds 3,246,200 11% 28,562,766 100% 28,397,557 100% 13.b) Amortization and new borrowings, financing and debentures The table below presents the capitalizations and amortizations during the year: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Opening balance 34,282,515 30,354,058 33,988,090 29,560,826 Funding transactions 7,437 978,206 40,239 2,694,533 Forfaiting funding / Drawee Risk 78,240 924,706 78,240 924,706 Repayment (664,043) (2,850,077) (261,932) (1,542,921) Charges - payments (300,321) (1,146,306) (300,321) (1,146,306) Forfaiting payments (2,492,040) (2,957,762) (2,021,307) (2,656,208) Forfaiting charges (2,368) (7,064) (2,368) (7,064) Provision of charges 2,391,019 3,052,164 2,002,054 2,996,662 Provision charges Forfaiting / Drawee Risk 3,924 2,032 3,924 2,032 Others (1) (2,975,356) 5,932,558 (3,344,708) 3,161,830 Closing balance 30,329,007 34,282,515 30,181,911 33,988,090 (1) Includes interests and unrealized foreign exchange variances. In 2016, the Group capitalized and amortized loans as shown below: · Capitalization Consolidated Transaction Financial institution Date Amount Maturity Financing - Acquisitions assets SWT Kreissparkasse Saalfeld-Rudolstadt June/16 7,437 January/18 Total 7,437 36 · Amortization Consolidated Transaction Payment of principal Debt charges Fixed Rate Notes 107,048 643,748 Debentures 220,175 Bank Credit Bill 821,637 Export Credit Note 65,000 629,074 Pre - Export Payment 144,218 136,522 BNDES/FINAME 33,146 39,556 Pre - Debt Payment 309,707 Others 4,924 1,328 Total 664,043 2,492,040 · Covenants Some of the Company's debt contracts contain covenants clauses, which require it to maintain certain net debt indices over the EBITDA. On September 30, 2016, the Company has provisioned, due to commission over risk assumption, R$25,311 in consolidated and R$10,060 in the parent Company financial statements, FINANCIAL INSTRUMENTS The information related to financial instruments did not have significant changes compared to what was disclosed in Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of September 30, 2016. I - Identification and measurement of financial instruments The Company enters into transactions involving various financial instruments, mainly cash and cash equivalents, including short-term investments, marketable securities, trade receivables, trade payables, and borrowings and financing. The Company also enters into derivative transactions, especially interest rate and foreign exchange rate swaps. 37 · Classification of financial instruments Consolidated 09/30/2016 12/31/2015 Notes Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Assets Current Cash and cash equivalents 5 5.127.122 5.127.122 7.861.052 7.861.052 Short-term investments - margin deposit 6 305.934 305.934 763.599 763.599 Trade receivables 7 1.790.260 1.790.260 1.500.812 1.500.812 Derivative financial instruments 9 558 558 118.592 118.592 Trading securities 9 13.037 13.037 10.778 10.778 Total 13.595 7.223.316 7.236.911 129.370 10.125.463 10.254.833 Non-current Other trade receivables 9 15.825 15.825 6.877 6.877 Investments 10 1.437.512 1.437.512 471.674 471.674 Loans - related parties 9 447.689 447.689 373.214 373.214 Total 1.437.512 463.514 1.901.026 471.674 380.091 851.765 Total Assets 1.437.512 13.595 7.686.830 9.137.937 471.674 129.370 10.505.554 11.106.598 Liabilities Current Borrowings and financing 13 1.868.354 1.868.354 1.901.384 1.901.384 Derivative financial instruments 15 50 R$ 50,0 26.257 26.257 Trade payables 1.580.180 1.580.180 1.293.008 1.293.008 Dividends and interest on capital 15 464.929 464.929 464.982 464.982 Total 50 3.913.463 3.913.513 26.257 3.659.374 3.685.631 Non-current Borrowings and financing 13 28.562.766 28.562.766 32.484.576 32.484.576 Total 28.562.766 28.562.766 32.484.576 32.484.576 Total Liabilities 50 32.476.229 32.476.279 26.257 36.143.950 36.170.207 · Fair value measurement The following table shows the financial instruments recognized at fair value through profit or loss using a valuation method: Consolidated 09/30/2016 12/31/2015 Level 1 Level 2 Balances Level 1 Level 2 Balances Assets Current Financial assets at fair value through profit or loss Derivative financial instruments 558 558 118,592 118,592 Trading securities 13,037 13,037 10,778 10,778 Non-current Available-for-sale financial assets Investments 1,437,512 1,437,512 471,674 471,674 Total Assets 1,450,549 1,451,107 482,452 118,592 601,044 Liabilities Current Financial liabilities at fair value through profit or loss Derivative financial instruments 50 50 26,257 26,257 Total Liabilities 50 50 26,257 26,257 38 II – Investments in financial instruments classified as available-for-sale and measured at fair value through OCI The Company has investments in common (USIM3) and preferred (USIM5) shares of Usiminas (“Usiminas Shares”), designated as available-for-sale financial assets. The Company adopts this designation because the nature of the investment is not comprised in any other categories of financial instruments (loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss). The asset is classified as a non-current asset in line item “investments” and is carried at fair value based on the quoted price on the stock exchange (BM&FBOVESPA). According to the Company's policy, the gains and losses arising from changes in the price of shares are recorded directly in equity, as other comprehensive income. During March 2016, the Usiminas’ Board of Directors authorized a capital increase amounting to R$64,882, through the issuance of up to 50,689,310 preferred shares. On April 22, 2016, CSN fully exercised its right of subscription, paying R$11,603 by 9,064,856 preferred shares. The capital increase has been approved by the Usiminas’ Board of Directors on June 03, 2016. The Usiminas’ Board of Directors authorized in April 2016 an increase in its share capital in the amount of R$1,000,000, through the issuance of 200,000,000 common shares. Over again, on May 20, 2016, CSN fully exercised its right of subscription, paying R$178,832 by 35,766,351 preferred shares. The capital increase has been approved by the Usiminas’ Board of Directors on July 19, 2016. As of September 30, 2016, there was no impairment recorded and the gain from the change in share price in the period was recorded in other comprehensive income (the impairment recorded as of 30 September, 2015 amounted to R$ 81,016): Class of shares Quantity 09/30/2016 12/31/2015 Variation in the period Share price Closing Balance Quantity Share price Closing Balance Share price Variation in the carrying amount Common 107,156,651 9.45 1,012,630 71,390,300 4.02 286,989 5.43 725,641 Preferred 114,280,556 3.53 403,411 105,215,700 1.55 163,084 1.98 240,327 221,437,207 1,416,041 450,073 965,968 On September 30, 2016, the Company's stake in USIMINAS was 15.19% in the common shares and 20.86% in the preferred shares. On September 30, 2016 the carrying amounts recorded in other comprehensive income for investments available for sale is R$732,596 (R$ (73) as of December 31, 2015). III - Financial risk management As of September 30, 2016, there were no changes in the financial risk management policies in relation to those disclosed in the Company's financial statements for the year ended December 31, 2015 14.a) Foreign exchange and interest rate risks · Exchange rate risk The exchange rate risk arises from the existence of assets and liabilities denominated in US dollars or Euros is called natural currency exposure. Net exposure is the result of offsetting the natural currency exposure by hedging instruments adopted by CSN. 39 The consolidated net exposure as of September 30, 2016 is as follows: 09/30/2016 Foreign Exchange Exposure (Amounts in US$’000) (Amounts in €’000) Cash and cash equivalents overseas 850,704 29,999 Trade receivables 297,880 10,591 Other assets 14,055 37,786 Total Assets 1,162,639 78,376 Borrowings and financing (3,392,998) (96,651) Trade payables (17,990) (36,378) Other liabilities (12,266) (35,326) Total Liabilities Foreign exchange exposure Future dollar (98,000) Cash flow hedge accounting 1,532,667 Net Investment hedge accounting 96,000 Net foreign exchange exposure 6,021 Perpetual Bonds (1,000,000) Net currency exposure of the Perpetual Notes 6,021 · Interest rate risk Risk arises from short and long term liabilities with fixed or post fixed interest rates and inflation rates. 14.b) Hedging instruments: Derivative and hedge accounting CSN uses several instruments for protection of foreign currency risk and interest rate risk, as shown in the following topics: · Portfolio of derivative financial instruments 09/30/2016 12/31/2015 09/30/2016 Appreciation (R$) Fair value (market) Appreciation (R$) Fair value (market) Impact on finance income (cost) in 2016 Counterparties Functional Currency Notional amount Asset position Liability position Amounts receivable / (payable) Notional amount Asset position Liability position Amounts receivable / (payable) BM&FBovespa Dollar (98.000) (50) 1.435.000 110.075 110.075 (798.364) Total forward dollar 1.435.000 110.075 110.075 BBVA Dollar 39.450 154.017 (147.674) 6.343 (5.594) BNPP Dollar 12.334 40.318 (39.760) 558 18.700 73.007 (71.703) 1.304 (738) Total dollar-to-euro swap 12.334 40.318 558 58.150 227.024 7.647 Itaú BBA Real 150.000 189.760 (200.680) (10.920) (137) HSBC Real 185.000 233.125 (247.710) (14.585) (153) Deutsche Bank Real 10.000 12.579 (13.331) (752) (9) Total Fixed rate-to-CDI interest rate swap 345.000 435.464 Itaú BBA Real 30.000 33.396 (33.232) 164 (14) HSBC Real 120.000 133.508 (132.802) 706 (49) Total interest rate- to-CDI swap 150.000 166.904 870 40.318 508 939.467 92.335 40 · Classification of the derivatives in the balance sheet and statement of income 09/30/2016 Instruments Assets Liabilities Finance Income and expenses, net (note 23) Current Total Current Total Future Dollar BM&F 50 50 (798,364) Dollar - to - euro swap 558 558 (6,332) Fixed rate - to - CDI swap (299) CDI - to - fixed rate swap (63) 558 558 50 50 12/31/2015 09/30/2015 Instruments Assets Liabilities Finance Income and expenses, net (note 23) Current Total Current Total Dollar - to - CDI swap (18) Dollar - to - real NDF 786,511 Future Dollar BM&F 110,075 110,075 177,788 Dollar - to - euro NDF 39,668 Dollar - to - euro swap 7,647 7,647 (6,439) Fixed rate - to - CDI swap 26,257 26,257 (4,977) CDI - to - fixed rate swap 870 870 1,202 118,592 118,592 26,257 26,257 993,735 · Hedge accounting – cash flow Beginning November 1, 2014, the Company formally designated cash flow hedging relationships to protect highly probable future cash flows against US dollar fluctuations. In order to better reflect the accounting impacts of this foreign exchange hedging strategy on its profit, CSN designated part of its US dollar-denominated liabilities as a hedging instrument of its future exports. As a result, foreign exchange differences arising on translating the designated liabilities shall be temporarily recognized in shareholders’ equity and allocated to profit or loss when such exports are carried out, which will allow recognizing the US dollar impact on liabilities and exports concurrently. The table below shows a summary of the hedging relationships as of September 30, 2016: 41 09/30/2016 Designation Date Hedging Instrument Hedged item Type of hedged risk Hedged period Exchange rate on designation Designated amounts (US$’000) Amortizated part (USD'000) Impact on finance income (cost) (*) Impact on shareholders’ equity 11/03/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2016 - September 2019 2,4442 500.000 (401.000) 12/01/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2015 - February 2019 (2) 2,5601 175.000 (33.333) 26.472 (97.198) 12/18/2014 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate May 2020 2,6781 100.000 (56.815) 07/21/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate July 2019 - March 2021 3,1813 60.000 (3.894) 07/23/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate July 2019 - March 2021 3,2850 100.000 3.880 07/23/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,285 30.000 1.164 07/24/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3254 100.000 7.920 07/27/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3557 25.000 2.738 07/27/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3557 70.000 7.665 07/27/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3557 30.000 3.285 07/28/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3815 30.000 4.059 08/01/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate 3,3940 (9.000) (1.330) 08/03/2015 Export prepayments in US$ to third parties Part of the highly probable future monthly iron ore exports Foreign exchange - R$ vs. US$ spot rate October 2018 - October 2022 3,3940 355.000 52.468 Total 1.566.000 26.472 (*) The effect on the financial result was recorded in net foreign exchange rates. (1) During the designation on August 2015, we reviewed the future export projections and identified that the amount of US$ 9 million designated previously were not highly probable due to Platt’s quotation reduction. Therefore, the hedge relationship was discontinued from August 2015. The exchange rate of the effective period remains recorded in Stockholders' Equity until the time of debt settlement. In the hedging relationships described above, the amounts of the debt instruments were fully designated for equivalent iron ore export portions. The movements in the hedge accounting amounts recognized in shareholders’ equity as of September 30, 2016 are as follows: 12/31/2015 Movement Realization 09/30/2016 Cash flow hedge accounting 1,520,090 (1,016,560) (26,472) 477,058 Income tax and social contribution on cash flow hedge accounting (516,831) 345,631 9,000 (162,200) Not recorded Income tax and social contribution on cash flow hedge accounting 357,951 (340,823) 17,128 Cash flow hedge accounting 1,361,210 331,986 As of September 30, 2016, the hedging relationships established by the Company were effective, according to the prospective tests conducted. Thus, no reversal for hedge accounting ineffectiveness was recognized. · Net investment hedge in foreign subsidiaries CSN has foreign exchange exposure in Euros arising from a loan made by a foreign subsidiary with functional currency in Reais, for the acquisition of investments abroad whose functional currency is Euro. Such exposure arises from converting the balance sheets of these subsidiaries for consolidation in CSN, and the exchange rate of the loans affected the income statement in the financial result item and the exchange variation of the net assets of the foreign operation directly affected the equity in other comprehensive income. As from September 1 st , 2015 CSN began to adopt hedge of net investment to eliminate exposure in order to cover future fluctuations of the Euro on such loans. Non-derivative financial liabilities have been designated represented by loan agreements with financial institutions in the amount of € 120 million. The carrying amounts on September 30, 2016 are: 42 09/30/2016 Designation Date Hedging Instrument Hedged item Type of hedged risk Exchange rate on designation Designated amounts (EUR'000) Impact on shareholders' equity 09/01/2015 Non-derivative financial liabilities in EUR – Debt contract Investments in subsidiaries which EUR is the functional currency Foreign exchange - R$ vs. EUR spot rate 4,0825 120.000 37.644 01/31/2016 Non-derivative financial liabilities in EUR – Debt contract Investments in subsidiaries which EUR is the functional currency Foreign exchange - R$ vs. EUR spot rate (24.000) Total 96.000 37.644 (1) In January 2016 it was settled the portion of debt designated as a hedge instrument. The changes in the amounts related to net investment hedge as of September 30, 2016 are presented below: 12/31/2015 Movement Realization 09/30/2016 Net Investment hedge accounting 20,148 (57,792) (37,644) Fair value of net investment hedge in foreign operations 20,148 On September 30, 2016 hedge relationships established by the Company found to be effective, according to prospective tests. Therefore, no reversal by ineffectiveness of the hedge was recorded. 43 14.c) Sensitivity analysis We present below the sensitivity analysis for currency risk and interest rate. · Sensitivity analysis of Derivative Financial Instruments and consolidated Foreign Exchange Exposure The Company considered scenarios 1 and 2 as 25% and 50% of deterioration for volatility of the currency, using as reference the closing exchange rate as of September 30, 2016. The currencies used in the sensitivity analysis and its scenarios are shown below: 09/30/2016 Currency Exchange rate Probable scenario Scenario 1 Scenario 2 USD 3.2462 3.2125 4.0578 4.8693 EUR 3.6484 3.5845 4.5605 5.4726 USD x EUR 1.1161 1.1160 1.3951 1.6742 The effects on income statement, considering both scenarios are shown below: 09/30/2016 Instruments Notional Risk Probable scenario (*) Scenario 1 Scenario 2 Future dólar (98,000) Dollar 3,303 (79,532) (159,064) Hedge accounting of exports 1,532,667 Dollar (51,651) 1,243,836 2,487,672 Currency position (3,260,615) Dollar 109,883 (2,646,152) (5,292,304) (not including exchange derivatives above) Consolidated exchange position Dollar 61,535 (including exchange derivatives above) Net Investment hedge accounting 96,000 Euro (6,134) 87,562 175,124 Currency position (89,979) Euro 5,750 (82,070) (164,140) Consolidated exchange position 6,021 Euro 5,492 10,984 (including exchange derivatives above) Dollar-to-euro swap 12,334 Dólar (277) (2,488) (3,962) (*) The probable sceneries were calculated considering the fallowing variations to the specified risks: Real x Dollar – Appreciation of Real in 1.04% / Real x Euro – Appreciation of real in 1,75% / Dollar x Euro – Appreciation of dollar in 0.01%. Source: Quotation from Brazil and Europe Central Banks on 10/10/2016. · Sensitivity analysis of changes in interest rates The Company considered the scenarios 1, and 2 as 25% and 50% of evolution for volatility of the interest as of September 30, 2016. Impact on profit or loss Changes in interest rates % p. a Probable scenario (*) Scenario 1 Scenario 2 TJLP 7.50 (3,048) (19,366) (38,732) Libor 1.24 (64,318) (16,376) (32,752) CDI 14.13 (255,670) (439,757) (879,515) (*) The sensitivity analysis is based on the assumption of maintaining as probable scenario the market values at September 30, 2016 recorded in the Company´s assets and liabilities. 44 14.d) Liquidity risk The following table shows the contractual maturities of financial liabilities, including accrued interest. Consolidated At September 30, 2016 Less than one year From one to two years From two to five years Over five years Total Borrowings, financing and debentures 1,868,354 6,072,702 16,603,139 5,886,925 30,431,120 Derivative financial instruments 50 50 Trade payables 1,580,180 1,580,180 Dividends and interest on capital 464,929 464,929 · Fair values of assets and liabilities as compared to their carrying amounts The estimated fair values for certain consolidated long-term borrowings and financing were calculated at prevailing market rates, taking into consideration the nature, terms and risks similar to those of the recorded contracts, as compared below: 09/30/2016 12/31/2015 Closing balance Fair value Closing Balance Fair value Perpetual bonds 3,250,618 1,622,289 3,910,115 1,330,685 Fixed Rate Notes 5,552,521 4,269,328 7,086,760 3,915,310 OTHER PAYABLES The group of other payables classified in current and non-current liabilities is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Payables to related parties (note 19 b) 7.816 6.798 152.815 110.106 73.982 118.653 Derivative financial instruments (note 14 I) 50 26.257 Exclusive funds (1) 50 25.387 Dividends and interest on capital payable to non-controlling shareholders 464.929 464.982 2.209 2.262 Advances from customers 63.071 49.505 52.444 40.988 Taxes in installments 25.347 24.237 84.007 87.890 9.393 9.207 1.542 1.476 Profit sharing - employees 136.958 171.695 90.916 121.423 Provision for freight 36.406 105.104 6.442 10.190 Provision industrial restructuring 96.390 122.854 56.402 74.382 Taxes payable 8.661 7.805 7.175 6.321 Other provisions 39.150 30.784 17.990 10.289 Other payables 100.269 70.801 38.871 35.589 25.151 7.465 970.386 1.073.017 131.539 131.284 413.812 411.699 82.699 126.450 Refers to derivative transactions managed by exclusive funds. Dividends payable by the subsidiary Congonhas with settlement scheduled for November 30, 2016. INCOME TAX AND SOCIAL CONTRIBUTION 16.a) Income tax and social contribution recognized in profit or loss: The income tax and social contribution recognized in profit or loss for the year are as follows: Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Income tax and social contribution income (expense) Current (197,152) (204,117) (110,026) (112,802) Deferred (187,530) 543,095 (42,941) (56,603) 338,978 Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Income tax and social contribution income (expense) Current (51) (80,307) (74,267) Deferred (139,138) 593,287 (29,015) (48,996) 512,980 The reconciliation of consolidated income tax and social contribution expenses and income and the result from applying the effective rate to profit before income tax and social contribution are as follows: 45 Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 (Loss)/Profit before income tax and social contribution 53.307 Tax rate 34% 34% 34% 34% Income tax and social contribution at combined statutory rate 200.322 374.146 123.256 Adjustment to reflect the effective rate: Equity pickup 33.076 413.046 11.876 292.860 Profit with differentiated rates or untaxed 766.352 47.393 570.848 Transfer pricing adjustment (25.569) (40.189) (12.541) (17.854) Tax loss carryforwards without recognizing deferred taxes (42.735) (116.546) (17.541) Indebtdness limit (27.391) (34.274) (8.710) (15.562) Deferred taxes on temporary differences - non computed (1) 647.432 (1.107.385) (55.887) (1.107.385) Deferred taxes on foreign profit - Other permanent deductions (add-backs) 6.036 10.017 (428) 1.973 Income tax and social contribution in profit for the period 338.978 Effective tax rate -65% 31% 287% -47% Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 (Loss)/Profit before income tax and social contribution Tax rate 34% 34% 34% 34% Income tax and social contribution at combined statutory rate 300.950 433.063 34.407 138.897 Adjustment to reflect the effective rate: Equity pickup (179.248) 1.262.078 104.290 884.426 Transfer pricing adjustment (40.189) (17.854) Indebtdness limit (27.391) (34.274) (8.710) (15.562) Tax loss carryforwards without recognizing deferred taxes (106.725) Deferred taxes on temporary differences - non computed (1) 637.152 (1.111.850) (62.994) (1.111.850) Other permanent deductions (add-backs) 12.763 4.152 10.717 (1.320) Income tax and social contribution in profit for the period 512.980 Effective tax rate -16% 40% -29% -30% (1) As from third quarter of 2015 the Company no longer computes income tax and social contribution credits on tax losses and temporary differences. 46 16.b) Deferred income tax and social contribution: The deferred income tax and social contribution are calculated on income tax and social contribution tax losses and the temporary differences between the tax bases of assets and liabilities and their carrying amounts in the financial statements: Consolidated Opening balance Movement Closing balance 12/31/2015 Comprehensive income P&L Others 09/30/2016 Deferred tax assets Income tax losses 264.161 646.595 910.756 Social contribution tax losses 106.654 223.041 329.695 Temporary differences 2.936.212 1.857.287 - Provision for tax. social security, labor, civil and environmental risks 231.054 9.479 240.533 - Provision for environmental liabilities 88.501 (1.364) 87.137 - Asset impairment losses 68.711 (2.849) 65.862 - Inventory impairment losses 17.884 5.198 (1.168) 21.914 - (Gains)/losses on financial instruments 1.197 (4.257) - (Gains)/losses on available-for-sale financial assets 947.989 (198.267) 749.722 - Income tax and social contribution non computed o/ available-for-sale financial assets 155.533 - Actuarial liability (pension and healthcare plan) 163.559 (8) 163.551 - Accrued supplies and services 49.423 44.459 93.882 - Allowance for doubtful debts 49.394 1.435 2.039 52.868 - Unrealized exchange differences (*) 2.427.926 (819.505) 1.608.421 - (Gain) on loss of control over Transnordestina (224.096) - Cash flow hedge accounting 516.831 (354.631) 162.200 - Income tax and social contribution non computed o/ cash flow hedge accounting 340.823 (17.128) - Deferred taxes non computed (1.087.695) (257.038) (1.344.733) - Goodwill on merger 9.211 (8.325) 886 - Other 196.458 8.621 (4.554) 200.525 Non-current assets 3.307.027 3.097.738 Deferred tax liabilities Income tax losses (385) 1.853 769 2.237 Social contribution tax losses (138) 667 277 806 Temporary differences 495.374 35.946 492.322 - Provision for tax. social security, labor, civil and environmental risks (1.596) (16.465) - Provision for environmental liabilities (789) (354) (1.143) - Asset impairment losses (18.441) (10.430) (28.871) - Inventory impairment losses (11.164) 443 1.176 (9.545) - Actuarial liability (pension and healthcare plan) (608) - Accrued supplies and services (42.977) 15.138 55 (27.784) - Allowance for doubtful debts (1.128) 354 (774) - Fair value adjustment - SWT Aquisition 252.549 (33.141) (26.243) 193.165 - Fair Value adjustment - Mining Business combination 336.443 (6.143) 330.300 - Unrealized exchange differences (*) 73.515 73.515 - Deferred taxes non computed 614 (3.336) (6.396) (9.118) - Others (4.256) (2.228) (5.402) 1.536 (10.350) Non-current liabilities 494.851 38.466 495.365 47 Parent Company Opening balance Movement Closing balance 12/31/2015 Comprehensive income P&L Others (**) 09/30/2016 Deferred tax assets Income tax losses 226.246 636.131 862.377 Social contribution tax losses 93.031 219.260 312.291 Temporary differences 2.909.684 1.855.004 - Provision for tax. social security, labor, civil and environmental risks 216.862 7.811 224.673 - Provision for environmental liabilities 88.501 (1.364) 87.137 - Asset impairment losses 67.483 (2.582) 64.901 - Inventory impairment losses 13.757 3.529 17.286 - (Gains)/losses on financial instruments 1.197 (4.257) - (Gains)/losses on available-for-sale financial assets 947.989 (198.267) 749.722 - Income tax and social contribution non computed o/ available-for-sale financial assets 155.533 - Actuarial liability (pension and healthcare plan) 163.560 (8) 163.552 - Accrued supplies and services 49.040 43.491 92.531 - Allowance for doubtful debts 28.087 (829) 27.258 - Unrealized exchange differences (*) 2.427.926 (819.505) 1.608.421 - (Gain) loss control Transnordestina " TLSA" (224.096) - Cash flow hedge accounting 516.831 (354.631) 162.200 - Income tax and social contribution non computed o/ cash flow hedge accounting 340.823 (17.128) - Deferred taxes non computed (977.558) (246.263) (1.223.821) - Deferred income tax and social contribution resulted from CGPAR business combination (3.609) - Other 110.240 19.994 130.234 Non-current assets 3.228.961 3.029.672 (*) The Company taxes the foreign exchange differences on a cash basis to calculate income tax and social contribution. (**) Deferred taxes over control acquisition – CGPAR as described in note 3. The Company has foreign subsidiaries in its corporate structure, for which profits are taxed at income tax in the countries where they are domiciled by lower rates than those prevailing in Brazil. From 2012 up to the 3 nd quarter of 2016 such foreign subsidiaries generated profits amounting to R$ 2,036,438. If for some reason tax authorities understand that these profits are subject to additional taxation in Brazil in respect of income tax and social contribution, which if due, would total R$ 571.680. The Company, based on its legal counsel’s opinion, assessed the likelihood of loss in a potential claiming by tax authorities which resulted in a possible risk of loss and, therefore, no provision was recognized in the financial statements. 48 16.c) Income tax and social contribution recognized in shareholders' equity: The income tax and social contribution recognized directly in shareholders' equity are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Income tax and social contribution Actuarial gains on defined benefit pension plan 64,632 64,489 65,128 65,247 Changes in the fair value on available-for-sale financial assets (42,696) 38 (42,696) 19,269 Actuarial gains and assets available for sale by incorporation (19,349) Exchange differences on translating foreign operations (425,510) (425,510) (425,510) (425,510) Cash flow hedge accounting 145,072 158,880 145,072 158,880 PROVISION FOR TAX, SOCIAL SECURITY, LABOR, CIVIL AND ENVIRONMENTAL RISKS AND JUDICIAL DEPOSITS On September 30, 2016, the information related to judicial deposits and processes has not changed significantly compared to the disclosed in the Company's financial statements as of December 31, 2015. The breakdown of the provisioned amounts and its respective judicial deposits are presented as following: Consolidated Parent Company Accrued liabilities Judicial deposits Accrued liabilities Judicial deposits 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Tax 114.512 143.852 80.726 82.472 67.660 82.619 65.320 67.843 Social security 61.713 70.174 46.193 46.193 60.758 69.293 46.193 46.193 Labor 491.168 478.611 191.287 165.027 397.405 388.763 154.960 133.686 Civil 138.413 128.451 17.197 24.634 113.107 103.087 9.461 13.696 Environmental 8.929 17.646 1.190 1.697 2.341 12.536 1.121 1.628 Judicial deposits 8.758 8.519 The changes in the provision for tax, social security, labor, civil and environmental risks in the year ended September 30, 2015 were as follows: Consolidated Current + Non-current Nature 12/31/2015 Additions Net update on amount Net utilization of reversal 09/30/2016 Tax 143,852 7,873 (37,213) 114,512 Social security 70,174 1,028 (9,489) 61,713 Labor 478,611 47,218 49,083 (83,744) 491,168 Civil 128,451 3,544 13,877 (7,459) 138,413 Environmental 17,646 2,416 573 (11,706) 8,929 838,734 53,178 72,434 814,735 49 Parent Company Current + Non-current Nature 12/31/2015 Additions Net update on amount Net utilization of reversal 09/30/2016 Tax 82,619 4,201 (19,160) 67,660 Social security 69,293 955 (9,490) 60,758 Labor 388,763 30,813 44,409 (66,580) 397,405 Civil 103,087 3,327 11,721 (5,028) 113,107 Environmental 12,536 82 250 (10,527) 2,341 656,298 34,222 61,536 641,271 The provision for tax, social security, labor, civil and environmental liabilities was estimated by management and is mainly based on the legal counsel’s assessment. Only proceedings for which the risk is classified as probable loss are accrued. This provision includes tax liabilities resulting from lawsuits filed by the Company, subject to SELIC (Special System for Settlement and Custody) interest rates. 50 · Other administrative and judicial proceedings The table below shows a summary of the carrying amounts of the main legal matters with possible risk of loss on September 30, 2016 compared to December 31, 2015. The increase in the carrying amounts substantially reflects the monetary update. 09/30/2016 12/31/2015 Tax assessment notice issued against the Company for an alleged sale of 40% of the shares of its joint venture NAMISA to a Japanese-Korean consortium 8.245.375 7.743.501 Income tax / Social contribution - Assessment Notice and Imposition of Fine (AIIM) - - Disallowance of deductions of goodwill generated in the reverse incorporation of Big Jump by Namisa 2.405.527 2.250.833 Assessment Notice and Imposition of Fine (AIIM) - Income tax / Social contribution - gloss of interest on prepayment arising from supply contracts of iron ore and port services 1.186.562 1.105.793 Tax foreclosures - ICMS - Electricity credits 812.202 785.043 Installments MP 470 - alleged insufficiency of tax losses 636.035 587.205 Offset of taxes that were not approved by the Federal Revenue Service - IRPJ/CSLL, PIS/COFINS e IPI 1.468.514 1.015.355 Notices of violation and imposition of fine - Income taxes and social contribution due to profits from foreign subsidiaries (years 2008,2010 and 2011) (1) 1.608.115 832.183 Disallowance of the ICMS credits - Transfer of iron ore 557.297 516.581 Disallowance of the ICMS credits - ICMS - acquisition of subsidiary (*) 277.389 ICMS - Refers to the transfer of imported raw material at an amount lower than the price disclosed in the import documentation 272.586 252.112 Disallowance of the tax losses arising on adjustments to the SAPLI 443.615 409.323 Assessment Notice - ICMS - shipping and return merchandise for Industrialization 588.059 541.338 Assessment Notice- Income tax- Capital Gain of CFM vendors located outside 177.408 170.835 CFEM – Divergence on the understanding between CSN and DNPM on the calculation basis 343.637 349.908 Other tax (federal, state, and municipal) lawsuits 2.474.627 2.187.718 Social security lawsuits 282.180 289.923 Law suit applied by Brazilian antitrust authorities (CADE) 96.009 70.423 Other civil lawsuits 797.604 763.576 Labor and social security lawsuits 1.137.169 1.032.678 Environmental lawsuits 354.364 359.046 23.886.885 21.540.763 (*) Tax assessments were canceled due to a favorable decision to the Company in the 2nd administrative judicial level, the referred judgment occurred on February 15, 2016. (1) The increase is due to an assessment notice received in June 2016, related to the profits from foreign subsidiaries in 2011. The assessments made by the legal counsel define these administrative and judicial proceedings as entailing risk of possible loss and, therefore, no provision was recorded in conformity with Management’s judgment and accounting practices adopted in Brazil. 51 · Environmental lawsuits The environmental processes present high complexity for estimating the amount at risk, should be taken into consideration, among various aspects, procedural development, the extent of damage and the projection of repairing costs. There are other environmental processes for which it is not yet possible to assess the risk and contingency value due to the aforementioned complexity estimation, the peculiarities of the matters involving them and also their procedural steps. PROVISION FOR ENVIRONMENTAL LIABILITIES AND ASSET RETIREMENT OBLIGATIONS On September 30, 2016, the information related to environmental liabilities and asset retirement obligation has not changed significantly compared to the disclosed in the Company's financial statements as of December 31, 2015. The carrying amount of the provision for environmental liabilities and asset retirement obligation (ARO) are as follows: Consolidated Parent Company 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Environmental liabilities 256,935 262,290 252,355 259,115 Asset retirement obligations 71,858 66,641 328,793 328,931 252,355 259,115 RELATED-PARTY BALANCES AND TRANSACTIONS T he information regarding the related party transactions has not changed significantly compared to the disclosed in the Company's financial statements as of December 31, 2015. 19.a) Transactions with holding companies After payment of dividends in 2015 amounting to R$306,139, there were no transactions with holding companies. 19.b) Transactions with subsidiaries, joint ventures, associates, exclusive funds and other related parties · By transaction Consolidated Current Non-current Total 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Assets Trade receivables (note 7) 103,693 61,366 103,693 61,366 Dividends receivable (note 7) 26,902 27,817 26,902 27,817 Actuarial assets (note 9) 93,066 114,433 93,066 114,433 Financial investments/ investments 54,504 54,504 Loans (note 9) 447,689 373,214 447,689 373,214 Other receivables (note 9) 6,677 9,420 32,395 29,020 39,072 38,440 191,776 98,603 573,150 516,667 764,926 615,270 Liabilities Other payables (Note 16) Accounts payable 7,816 6,798 7,816 6,798 Trade payables 91,747 67,443 91,747 67,443 Actuarial liabilities 514,368 514,368 514,368 514,368 99,563 74,241 514,368 514,368 613,931 588,609 09/30/2016 09/30/2015 P&L Revenues Sales 610,287 564,794 Interest 43,700 52,587 Expenses Purchases (748,007) (896,414) Interest (130) (375,316) Foreign exchange and monetary variations, net (19,043) 52 · By company Consolidated Assets Liabilities P&L Current Non-current Total Current Non-current Total Sales Purchases Finance income (costs), net Total Exchange rates,net Subsidiaries Ferrovia Transnordestina Logística S.A. 28.054 28.054 28.054 28.054 Joint-venture e Joint-operation Itá Energética S.A. 2.653 2.653 -24.233 -24.233 MRS Logística S.A. 26.183 26.183 45.200 45.200 (663.793) (663.793) CBSI - Companhia Brasileira de Serviços e Infraestrutura 4.071 4.071 15.396 15.396 7 (51.166) (51.159) Transnordestina Logística S.A (1) 428.267 428.267 7.440 7.440 40.137 40.137 30.254 428.267 458.521 70.689 70.689 7 40.137 Other related parties CBS Previdência 93.066 93.066 514.368 514.368 Fundação CSN 1.829 1.829 249 249 1.471 1.471 Banco Fibra 54.504 54.504 1.344 (19.043) (17.699) Usiminas 124 124 17.027 (5.489) 11.538 Panatlântica 99.623 3.375 102.998 71 71 536.122 536.122 Ibis Participações e Serviços 47 (4.935) -4.888 Partifib Projetos Imobiliários 236 236 2.101 2.101 156.192 96.441 252.633 444 514.368 514.812 555.297 1.344 528.645 Associates Arvedi Metalfer do Brasil S.A. 5.330 48.442 53.772 376 376 22.555 2.219 24.774 Cia Metalic Nordeste 32.428 138 (130) 32.436 Total at 09/30/2016 191.776 573.150 764.926 99.563 514.368 613.931 610.287 43.570 Total at 12/31/2015 -1.103.428 -314.392 Total at 09/30/2015 -896.414 -322.729 -654.349 Transnordestina Logística S.A: Refers mainly to contracts in R$: interest equivalent to 108.0% and 102.0% of CDI. On September 30, 2016, the borrowings carrying amounts totaled to R$428,267 (R$222,727 as of December 31, 2015). · By transaction Parent Company Current Non-current Total 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Assets Trade receivables (1) (note 7) 791,263 1,140,172 791,263 1,140,172 Dividends receivable (note 7) 721,145 737,668 721,145 737,668 Actuarial asset (note 9) 96,276 112,660 96,276 112,660 Loans (note 9) 324,397 239,930 324,397 239,930 Short-term investments / Investments (2) 1,108,688 1,412,428 86,604 28,078 1,195,292 1,440,506 Exclusive funds (note 9) 110,075 110,075 Other receivables (3) (note 9) 13,530 32,479 338,284 303,441 351,814 335,920 2,634,626 3,432,822 845,561 684,109 3,480,187 4,116,931 Liabilities Borrowings and financing Prepayment (note 13) 46,845 85,987 4,857,536 5,843,050 4,904,381 5,929,037 Fixed Rate Notes and Intercompany Bonds (note 13) 71,369 32,402 3,372,186 4,056,347 3,443,555 4,088,749 Intercompany Loans (note 13) 141,747 1,261,861 2,707,992 2,137,040 2,849,739 3,398,901 259,961 1,380,250 10,937,714 12,036,437 11,197,675 13,416,687 Other payables (note 15) Trade payables (4) 152,815 110,106 73,982 118,653 226,797 228,759 Exclusive funds (2) (note 15) 50 25,387 50 25,387 Trade payables 141,820 153,559 141,820 153,559 Actuarial liabilities 514,367 514,367 514,367 514,367 294,685 289,052 588,349 633,020 883,034 922,072 09/30/2016 09/30/2015 P&L Revenues Sales 2,075,902 4,508,821 Interest 27,989 18,002 Exclusive funds 1,064,805 Expenses Purchases (1,021,215) (1,373,312) Interest (387,998) (1,137,175) Foreing exchange and monetary variations, net (2,070,443) (3,989,244) Exclusive funds (687,971) Accounts receivable derive from sales operations of goods and services between the parent company, subsidiaries and joint ventures. 53 Assets: Financial investments classified as current totaled to R$ 1,108,688 as of September 30, 2016 (R$1,412,428 at December 31, 2015) and the interests in Usiminas, recorded in the exclusive funds and classified as investments available for sale, located in non-current assets, amounted to R$86,604 (R$28,078 as of December 31, 2015). Non-current: Refers mainly to advances for future capital increases, dividends to be received and receivables from acquisition of debentures. Current: Refers mainly to commission and logistics expenses related to sale of steel to be resaled by CSN LLC. Non-current: Refers mainly to assignment of tax loss credits of income tax and social contribution related to FTL (Ferrovia Transnordestina Logistica) By company Parent Company Assets Liabilities P&L Current Non-current Total Current Non-current Total Sales Purchases Finance income (costs), net Exchange rates, net Total Subsidiaries Companhia Metalúrgica Prada (1) 266.075 121.336 387.411 11.650 196 11.846 780.695 (83.593) 697.102 Estanho de Rondônia S.A. 1.061 4.775 5.836 2.215 2.215 (9.118) 56 (9.062) Sepetiba Tecon S.A. 10.589 106.079 116.668 22.962 22.962 (35.951) 393 (35.558) Minérios Nacional S.A. 9.146 9.146 17 17 Congonhas Minérios S.A. (2) 698.959 698.959 39.911 39.911 23.871 (430.445) (406.574) CSN Energia S.A. 16.206 16.206 (179.758) -653 (180.411) Ferrovia Transnordestina Logística S.A. 8 39.340 39.348 73.784 73.784 23 8.002 8.025 Companhia Siderúrgica Nacional, LLC (3) 341.310 341.310 149.595 149.595 543.221 105.929 649.150 CSN Europe Lda. 12.334 99.722 112.056 9 (20.232) (20.223) CSN Resources S.A. (4) 227.475 8.237.340 8.464.815 (334.749) (1.671.219) (2.005.968) Lusosider Aços Planos, S.A. 74.652 74.652 168 168 157.381 34.474 191.855 CSN Islands XI Corp. (5) 1.038.784 1.038.784 (210.752) (210.752) CSN Islands XII Corp. (6) 20.150 1.473.775 1.493.925 (50.472) (299.004) (349.476) CSN Ibéria Lda. 88.095 88.095 (2.003) (17.641) (19.644) Companhia de Embalagens Metálicas MMSA 5.404 44.859 50.263 Companhia Florestal do Brasil 5.179 5.179 Stahlwerk Thüringen GmbH 4.525 4.525 (19.853) (19.853) 1.398.058 330.714 1.728.772 507.191 11.011.696 11.518.887 1.505.191 Joint-venture e Joint-operation ITA Energética S.A 12.188 12.188 MRS Logística S.A. 13.096 13.096 36.364 36.364 (163.818) (163.818) CBSI - Companhia Brasileira de Serviços e Infraestrutura 906 906 10.666 10.666 13 -88.182 (88.169) Transnordestina Logística S.A. 280.150 280.150 25.304 25.304 26.190 280.150 306.340 47.030 47.030 13 25.304 Other related parties CBS Previdência 96.276 96.276 514.367 514.367 Fundação CSN 1.829 1.829 180 180 (676) (676) Banco Fibra Usiminas 124 124 -4.748 -4.748 Panatlântica 99.623 102.998 71 71 536.122 536.122 Ibis Participações e Serviços 47 (4.935) (4.888) Partifib Projetos Imobiliários 238 238 2.101 2.101 101.690 99.651 201.341 375 514.367 514.742 538.270 527.911 Associates Arvedi Metalfer do Brasil S.A. 48.442 48.442 2.219 2.219 Exclusive Funds Diplic, Caixa Vertice, VR1, BB Steel 1.108.688 86.604 1.195.292 50 50 (687.971) (687.971) Discontinued operations Companhia Metalic Nordeste - - 32.428 (138) (130) 32.160 Total at 09/30/2016 2.634.626 845.561 3.480.187 554.646 11.526.063 12.080.709 2.075.902 Total at 12/31/2015 -1.636.308 -145.389 -3.780.650 Total at 09/30/2015 -1.373.312 -54.368 -3.989.244 -908.103 Companhia Metalurgica Prada refers mainly to accounts receivable and debentures from CBL amounting to R$266,060 and 121,336, respectively, as of September 30, 2016. Congonhas Minérios: Refers mainly to dividends declared by Namisa amounting to R$694,080 and posteriorly assumed by Congonhas due to the merger on December 31, 2015. Liabilities: Account payables related to purchases of iron ore and port services. Companhia Siderurgica Nacional, LLC: On September 30, 2016 the carrying amounts of trade accounts receivable totaled R$ 341,294 (R$682,875 December 31, 2015), they are related to sale of steel to resellers. CSN Resources SA: Contracts in US dollars of Prepayment Fixed Rate Notes and Intercompany Bonds, the interest rate under this transaction is 9.13% and its maturity date is June 2047. On September 30, 2016, the loans amounted to R$8,464,815 (R$10,146,701 on December 31, 2015). CSN Islands XI Corp.: Contracts in US dollars, without interest, maturing on August 2017. On September 30 2016, the loans amounted to R$1,038,784 (R$1,249,536 as of December 31, 2015). CSN Islands XII Corp.: Contracts in US dollars, interest rate of 7.64% and maturing on February 2025. On September 30, 2016, the loans amounted to R$1,493,925 (R$1,784,417 on December 31, 2015). 54 19.c) Key management personnel The key management personnel with authority and responsibility for planning, directing and controlling the Company’s activities, include the members of the Board of Directors and statutory directors. The following is information on the compensation of such personnel and the related balances as of September 30, 2016. Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 P&L P&L Short-term benefits for employees and officers 67,797 30,091 4,661 3,794 Post-employment benefits 256 197 53 80 68,053 30,288 4,714 3,874 The remuneration of key management personnel in 2016 includes payments of contracts with executives that were linked to parameters that were achieved mainly in the first quarter 2016. SHAREHOLDERS' EQUITY 20.a) Paid-in capital Fully subscribed and paid-in capital as of September 30, 2016 and December 31, 2015 is R$4,540,000 comprising 1,387,524,047 book-entry common shares without par value. Each common share entitles its holder to one vote in Shareholders’ Meetings. 20.b) Authorized capital The Company’s bylaws in effect as of September 30, 2016 determine that the capital can be raised to up to 2,400,000,000 shares by decision of the Board of Directors. 20.c) Legal reserve This reserve is recognized at the rate of 5% of the profit for each period, as provided for by Article 193 of Law 6,404/76, up to the ceiling of 20% of share capital. 20.d) Ownership structure As of September 30, 2016, the Company’s ownership structure was as follows: 09/30/2016 12/31/2015 Number of common shares % of total shares % of voting capital Number of common shares % of total shares % of voting capital Vicunha Aços S.A. 697,719,990 50.29% 51.41% 697,719,990 50.29% 51.41% Rio Iaco Participações S.A. 58,193,503 4.19% 4.29% 58,193,503 4.19% 4.29% Caixa Beneficente dos Empregados da CSN - CBS 20,143,031 1.45% 1.48% 20,143,031 1.45% 1.48% BNDES Participações S.A. – BNDESPAR 8,794,890 0.63% 0.65% 8,794,890 0.63% 0.65% NYSE (ADRs) 323,994,764 23.35% 23.87% 336,435,464 24.25% 24.79% BM&FBovespa 248,286,869 17.89% 18.30% 235,846,169 17.00% 17.38% 1,357,133,047 97.81% 100.00% 1,357,133,047 97.81% 100.00% Treasury shares 30,391,000 2.19% 30,391,000 2.19% Total shares 1,387,524,047 100.00% 1,387,524,047 100.00% 55 20.e) Treasury shares The Board of Directors authorized various share buyback programs in order to hold shares in treasury for subsequent disposal and/or cancelation with a view to maximizing the generation of value to the shareholder through an efficient capital structure management, as shown in the table below: Program Board’s Authorization Authorized quantity Program period Average buyback price Minimum and maximum buyback price Number bought back Share cancelation Balance in treasury 1º 3/13/2014 70.205.661 From 3/14/2014 to 4/14/2014 R$ 9,34 R$ 9.22 and R$ 9.45 2.350.000 2.350.000 2º 4/15/2014 67.855.661 From 4/16/2014 to 5/23/2014 R$ 8,97 R$ 8.70 and R$ 9.48 9.529.500 11.879.500 3º 5/23/2014 58.326.161 From 5/26/2014 to 6/25/2014 R$ 9,21 R$ 8.61 and R$ 9.72 31.544.500 43.424.000 4º 6/26/2014 26.781.661 From 6/26/2014 to 7/17/2014 R$ 10,42 R$ 9.33 and R$ 11.54 26.781.661 70.205.661 7/18/2014 Not applicable Not applicable 60.000.000 10.205.661 5º 7/18/2014 64.205.661 From 7/18/2014 to 8/18/2014 R$ 11,40 R$ 11,40 240.400 10.446.061 8/19/2014 Not applicable Not applicable 10.446.061 6º 8/19/2014 63.161.055 From 8/19/2014 to 9/25/2014 R$ 9,82 R$ 9.47 and R$ 10.07 6.791.300 6.791.300 7º 9/29/2014 56.369.755 From 9/29/2014 to 2/29/2014 R$ 7,49 R$ 4.48 and R$ 9.16 21.758.600 28.549.900 8º 12/30/2014 34.611.155 From 12/31/2014 to 3/31/2015 R$ 5,10 R$ 4.90 and R$ 5.39 1.841.100 30.391.000 9º (*) 03/31/2015 32.770.055 From 4/01/2015 to 6/30/2015 (*) There were no share buyback in this program. In 2014 the Board of Directors approved the cancelation of 70,446,061 treasury shares without change in the Company’s share capital. As of September 30, 2016, the position of the treasury shares was as follows: Quantity purchased (Units) Amount paid for the shares Share price Market price of the shares on 09/30/2016 (*) Minimum Maximum Average 30,391,000 R$ 238,976 R$ 4.48 R$ 10.07 R$ 7.86 R$ 276,254 (*) Using the last share quotation on BM&F Bovespa as of September 30, 2016 of R$ 9.09 per share. 20.f) Policy on investments and payment of interest on capital and dividends At a meeting held on December 11, 2000, the Board of Directors decided to adopt a profit distribution policy which, after compliance with the provisions in Law 6,404/76, as amended by Law 9,457/97, will entail the distribution of all the profit to the Company’s shareholders, provided that the following priorities are observed, irrespective of their order: (i) carrying out the business strategy; (ii) fulfilling its obligations; (iii) making the required investments; and (iv) maintaining a healthy financial situation of the Company. 20.g) Earnings/(loss) per share: Basic earnings per share were calculated based on the profit attributable to the owners of CSN divided by the weighted average number of common shares outstanding during the period, excluding the common shares purchased and held as treasury shares, as follows: Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Common Shares Common Shares Loss for the period Continuing operations (1,024,336) (760,734) (130,211) (531,785) Discontinued operations (6,786) 6,009 (6,984) (728) Weighted average number of shares 1,357,133,047 1,357,155,727 1,357,133,047 1,357,133,047 Basic and diluted EPS Continuing operations (0.75478) (0.56054) (0.09595) (0.39184) Discontinued operations (0.00500) 0.00443 (0.00515) (0.00054) PAYMENT TO SHAREHOLDERS 56 The table below shows the dividends approved and paid for the last years: Year Approval Year Dividends Total Year Payment Year Dividends Total 2015 2015 275,000 275,000 2015 274,917 274,917 2015 2015 274,918 274,918 2016 53 - Total approved 975,000 975,000 Total paid 974,827 974,774 NET SALES REVENUE Net sales revenue is comprised as follows: Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Gross revenue Domestic market 7,371,413 7,984,752 2,759,992 2,374,081 Foreign market 7,178,900 5,703,114 2,407,216 2,169,442 14,550,313 13,687,866 5,167,208 4,543,523 Deductions Cancelled sales and discounts (146,206) (217,481) (43,733) (69,244) Taxes on sales (1,773,754) (1,861,162) (654,235) (540,675) Net revenue 12,630,353 11,609,223 4,469,240 3,933,604 Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Gross revenue Domestic market 6,945,805 7,463,589 2,653,390 2,192,096 Foreign market 1,247,918 3,483,905 287,914 1,493,635 8,193,723 10,947,494 2,941,304 3,685,731 Deductions Cancelled sales and discounts (131,468) (217,676) (40,483) (84,736) Taxes on sales (1,604,820) (1,682,231) (612,700) (482,287) Net revenue 6,457,435 9,047,587 2,288,121 3,118,708 57 EXPENSES BY NATURE Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Raw materials and inputs (3,292,835) (3,781,011) (1,170,470) (1,144,473) Labor cost (1,861,056) (1,378,334) (576,707) (506,876) Supplies (1,047,124) (816,927) (314,546) (293,720) Maintenance cost (services and materials) (935,975) (769,140) (287,218) (281,791) Outsourcing services (2,643,093) (2,392,306) (889,847) (895,103) Depreciation, amortization and depletion (note 11 a) (922,985) (824,051) (311,351) (283,298) Others (397,429) (247,999) (130,121) (118,111) Classified as: Cost of sales (9,470,412) (8,851,521) (3,157,057) (2,993,905) Selling expenses (1,247,971) (1,018,483) (405,411) (409,430) General and administrative expenses (382,114) (339,764) (117,792) (120,037) Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Raw materials and inputs (2,468,848) (2,537,506) (935,172) (852,537) Labor cost (1,041,077) (1,168,079) (316,876) (436,796) Supplies (746,352) (803,940) (227,480) (290,705) Maintenance cost (services and materials) (542,163) (759,403) (151,814) (278,899) Outsourcing services (772,395) (1,551,830) (249,105) (570,909) Depreciation, amortization and depletion (note 11 a) (418,828) (651,952) (143,606) (227,396) Others (112,689) (208,895) (31,381) (97,562) Classified as: Cost of sales (5,370,811) (6,929,971) (1,825,749) (2,472,690) Selling expenses (448,060) (479,481) (141,831) (185,331) General and administrative expenses (283,481) (272,153) (87,854) (96,783) 58 OTHER OPERATING INCOME (EXPENSES) Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Other operating income Indemnities/gains on lawsuits 26.137 4.402 1.177 1.334 Rentals and leases 1.059 858 481 287 Dividends received 5.268 165 Untimely PIS/COFINS/ICMS credits 128.083 12.067 128.083 12.067 Contractual fines 1.622 1.622 Gain on business combination (note 3) 28.013 28.013 Other revenues 19.325 23.908 10.845 14.127 202.617 48.125 168.599 29.602 - Other operating expenses Taxes and fees (94.803) (8.858) (4.630) 5.708 Write-off/(Provision) of judicial deposits (3.011) (3.546) (2.456) Expenses from environmental liabilities, Net (2.065) (1.863) (1.520) (4.526) Expenses from tax, social security, labor, civil and environmental lawsuits. (189.308) (43.054) 25.478 Depreciation of unused equipment and amortization of intangible assets (note 11 a) (29.426) (10.426) (10.949) Write- off of PPE and intagible assests (notes 10 and 12) (4.773) (34.803) (220) Inventory impairment losses/reversals (note 8) 6.418 (39.618) 12.775 Losses on spare parts (8.760) (35.019) (1.287) (17.926) Studies and project engineering expenses (30.241) (8.294) (8.250) Research and development expenses (1.690) (2.477) (522) (855) Healthcare plan expenses (59.497) (41.396) (25.584) (11.527) Impairment of available-for-sale financial assets (81.016) Other expenses (54.497) (50.733) 2.907 (20.895) Other operating expenses, net Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Other operating income Indemnities/gains on lawsuits 3.530 4.110 957 1.330 Rentals and leases 992 858 442 287 Dividends received 5.268 165 Untimely PIS/COFINS/ICMS credits 121.090 12.067 121.090 12.067 Contractual fines 731 2.124 731 447 Gain on business combination (note 3) 28.013 28.013 Other revenues 2.364 4.245 917 2.107 156.720 28.672 152.150 16.403 Other operating expenses Taxes and fees (13.975) (5.333) (873) 5.999 Write-off/(Provision) of judicial deposits (3.016) 5.286 (2.457) Expenses from environmental liabilities, Net (482) (1.863) (1.228) (4.526) Expenses from tax, social security, labor, civil and environmental lawsuits. (175.826) (31.411) 28.803 Write- off of PPE and intagible assests (notes 10 and 12) (3.935) (24) (28) Inventory impairment losses/reversals (note 8) 5.600 (9.968) 14.040 Losses on spare parts (2.369) (35.019) (1.288) (17.926) Studies and project engineering expenses (30.075) (8.212) (8.251) Research and development expenses (1.690) (2.477) (522) (855) Healthcare plan expenses (59.502) (41.396) (25.587) (11.527) Impairment of available-for-sale financial assets (81.016) Other expenses (28.843) (37.144) (5.820) (24.920) Other operating expenses, net 72.503 59 FINANCE INCOME (EXPENSES) Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Finance income Related parties (note 19 b) 43,700 52,587 16,226 20,468 Income from short-term investments 223,609 127,786 86,345 75,669 Gain from derivative 1,202 264 Other income (*) 255,686 20,721 37,852 9,045 522,995 202,296 140,423 105,446 Finance costs Borrowings and financing - foreign currency (706,611) (673,136) (218,727) (256,106) Borrowings and financing - local currency (1,688,332) (1,557,024) (579,608) (575,696) Related parties (note 19 b) (130) (375,316) (119,229) Capitalized interest (notes 11 and 29) 164,942 116,122 54,067 45,639 Losses on derivatives (362) (4,977) (1,381) Interest, fines and late payment charges (25,700) (14,836) (5,521) (2,216) Bank fees (118,239) (59,370) (49,682) (19,232) Pis/Cofins from financial Income (31,936) (43,650) (6,671) (43,650) Other finance costs (127,422) (66,333) (27,094) (38,199) Inflation adjustment and exchange differences, net Inflation adjustments, net (15,974) 9,750 203 2,269 Exchange rates, net 922,948 (1,724,331) (70,228) (1,290,629) Exchange gain (losses) on derivatives (804,696) 997,510 2,823 643,939 102,278 Finance income (costs), net Statement of gains and (losses) on derivative transactions Dollar-to-CDI swap (18) Dollar - to - real NDF 786,511 469,706 Future Dollar BM&F (798,364) 177,788 2,257 177,788 Dollar - to - euro NDF 39,668 Dollar - to - euro swap (6,332) (6,439) 566 (3,555) 997,510 2,823 643,939 Fixed rate - to - CDI swap (299) (4,977) (1,381) CDI - to - fixed rate swap (63) 1,202 264 993,735 2,823 642,822 (*) It refers mainly to gain on repurchase of debt securities amounting to R$146,214. Parent Company Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Finance income Related parties (note 19 b) 27,989 1,082,807 10,369 699,279 Income from short-term investments 69,078 33,353 33,229 20,434 Other income 55,255 17,655 22,053 7,046 152,322 1,133,815 65,651 726,759 Finance costs Borrowings and financing - foreign currency (167,840) (145,621) (53,153) (59,601) Borrowings and financing - local currency (1,450,141) (1,343,380) (497,591) (496,871) Related parties (note 19 b) (1,075,969) (1,137,175) (92,033) (423,779) Capitalized interest (notes 11 and 29) 96,828 116,122 33,886 45,639 Interest, fines and late payment charges (7,605) (9,794) (409) (1,330) Bank fees (95,981) (49,483) (31,796) (17,150) Pis/Cofins from financial Income (25,895) (39,973) (6,219) (39,973) Other finance costs (40,885) (60,568) (11,615) (35,265) Inflation adjustment and exchange differences, net Inflation adjustments, net (14,240) (12,937) (3,546) (5,076) Exchange rates, net 2,028,770 (4,322,016) (116,296) (2,980,771) 2,014,530 Finance income (costs), net 60 SEGMENT INFORMATION The segment information has not changed compared to the disclosed in the Company's financial statements as of December 31, 2015, therefore, the management decided not to repeat them in these condensed interim financial information. According to the Group´s structure, the businesses are distributed and managed in five operating segments as follows: Nine months ended 09/30/2016 P&L Steel Mining Logistics Energy Cement Corporate expenses/elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 3.670.243 27.792.213 2.015.765 (2.798.452) Net revenues Domestic market 5.000.882 373.769 145.405 995.997 201.713 362.816 (1.509.933) 5.570.649 Foreign market 3.553.403 2.891.097 615.204 7.059.704 Total net revenue (note 22) 8.554.285 3.264.866 145.405 995.997 201.713 362.816 12.630.353 Cost of sales and services (2.302.736) (107.331) (677.624) (147.598) (334.320) 1.158.374 (9.470.412) Gross profit 1.495.108 962.130 38.074 318.373 54.115 28.496 263.645 3.159.941 General and administrative expenses (652.786) (52.068) (19.332) (74.044) (18.568) (54.248) (759.039) (1.630.085) Depreciation (note 11 a) 499.654 337.383 9.996 169.353 12.836 45.341 (151.578) 922.985 Proportionate EBITDA of joint ventures 373.024 373.024 Adjusted EBITDA 1.341.976 1.247.445 28.738 413.682 48.383 19.589 2.825.865 Sales by geographic area Asia 30.814 2.487.222 615.204 3.133.240 North America 1.490.339 1.490.339 Latin America 198.366 198.366 Europe 1.809.045 318.091 2.127.136 Others 24.839 85.784 110.623 Foreign market 3.553.403 2.891.097 615.204 7.059.704 Domestic market 5.000.882 373.769 145.405 995.997 201.713 362.816 5.570.649 Total 8.554.285 3.264.866 145.405 995.997 201.713 362.816 12.630.353 Three months ended 09/30/2016 P&L Steel Mining Logistics Energy Cement Corporate expenses/elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 1.171.543 10.229.984 849.943 (1.057.030) Net revenues Domestic market 1.893.365 145.409 50.291 355.494 67.644 139.709 (551.541) 2.100.371 Foreign market 973.962 1.161.860 233.047 2.368.869 Total net revenue (note 22) 2.867.327 1.307.269 50.291 355.494 67.644 139.709 4.469.240 Cost of sales and services (810.708) (37.137) (236.653) (48.639) (130.885) 407.329 (3.157.057) Gross profit 566.963 496.561 13.154 118.841 19.005 8.824 88.835 1.312.183 General and administrative expenses (183.489) (15.497) (7.723) (23.642) (6.588) (19.522) (266.742) (523.203) Depreciation (note 11 a) 168.946 118.051 3.378 57.198 4.277 15.097 (55.596) 311.351 Proportionate EBITDA of joint ventures 138.223 138.223 Adjusted EBITDA 552.420 599.115 8.809 152.397 16.694 4.399 1.238.554 Sales by geographic area Asia 2.614 1.047.724 233.047 1.283.385 North America 401.920 401.920 Latin America 55.867 55.867 Europe 503.239 114.136 617.375 Others 10.322 10.322 Foreign market 973.962 1.161.860 233.047 2.368.869 Domestic market 1.893.365 145.409 50.291 355.494 67.644 139.709 2.100.371 Total 2.867.327 1.307.269 50.291 355.494 67.644 139.709 4.469.240 (*) The volume of sales presented hereto considers the sales of the company together with the sales of its affiliates and joint ventures. Nine months ended 09/30/2015 P&L Steel Mining Logistics Energy Cement Corporate expenses/elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 3.859.824 17.692.070 1.679.646 Net revenues Domestic market 5.284.115 86.840 150.387 826.422 183.960 329.523 (856.211) 6.005.036 Foreign market 3.339.901 2.193.328 70.958 5.604.187 Total net revenue (note 22) 8.624.016 2.280.168 150.387 826.422 183.960 329.523 11.609.223 Cost of sales and services (1.725.772) (99.896) (581.275) (145.392) (241.096) 801.791 (8.851.521) Gross profit 1.764.135 554.396 50.491 245.147 38.568 88.427 16.538 2.757.702 General and administrative expenses (687.890) (47.186) (15.650) (66.474) (17.158) (52.021) (471.868) (1.358.247) Depreciation (note 11 a) 492.869 271.853 9.520 139.010 12.795 32.455 (134.451) 824.051 Proportionate EBITDA of joint ventures 341.936 341.936 Adjusted EBITDA 1.569.114 779.063 44.361 317.683 34.205 68.861 2.565.442 Sales by geographic area Asia 15.522 2.033.115 70.958 2.119.595 North America 1.415.385 1.415.385 Latin America 274.614 42.730 317.344 Europe 1.589.826 117.483 1.707.309 Others 44.554 44.554 Foreign market 3.339.901 2.193.328 70.958 5.604.187 Domestic market 5.284.115 86.840 150.387 826.422 183.960 329.523 6.005.036 Total 8.624.016 2.280.168 150.387 826.422 183.960 329.523 11.609.223 Three months ended 09/30/2015 Steel Mining Logistics Energy Cement Corporate expenses/elimination Consolidated Port Railroads Metric tons (thou.) - (unaudited) (*) 1.191.366 6.931.406 582.005 Net revenues Domestic market 1.538.645 13.999 60.194 295.386 59.913 113.564 (274.133) 1.807.568 Foreign market 1.198.251 927.916 (131) 2.126.036 Total net revenue (note 22) 2.736.896 941.915 60.194 295.386 59.913 113.564 3.933.604 Cost of sales and services (624.749) (37.293) (202.390) (50.395) (99.161) 289.925 (2.993.905) Gross profit 467.054 317.166 22.901 92.996 9.518 14.403 15.661 939.699 General and administrative expenses (248.924) (16.316) (4.058) (22.494) (5.978) (18.584) (213.113) (529.467) Depreciation (note 11 a) 167.761 94.495 3.175 48.010 4.278 12.881 (47.302) 283.298 Proportionate EBITDA of joint ventures 159.724 159.724 Adjusted EBITDA 385.891 395.345 22.018 118.512 7.818 8.700 853.254 Sales by geographic area Asia 4.910 862.602 (131) 867.381 North America 571.636 571.636 Latin America 90.243 90.243 Europe 504.698 65.314 570.012 Others 26.764 26.764 Foreign market 1.198.251 927.916 2.126.036 Domestic market 1.538.645 13.999 60.194 295.386 59.913 113.564 1.807.568 Total 2.736.896 941.915 60.194 295.386 59.913 113.564 3.933.604 (*) The volume of sales presented hereto considers the sales of the company together with the sales of its affiliates and joint ventures. 61 · Adjusted EBITDA Adjusted EBITDA is the measurement based on which the chief operating decision maker assesses the segment performance and the capacity to generate recurring operating cash, consisting of profit for the year less net finance income (costs), income tax and social contribution, depreciation and amortization, equity in results of affiliated companies, results of discontinued operations and other operating income (expenses), plus the proportionate EBITDA of joint ventures. 62 Even though it is an indicator used in segment performance measurement, EBITDA is not a measurement recognized by accounting practices adopted in Brazil or IFRS, it does not have a standard definition, and may not be comparable with measurements using similar names provided by other entities. As required by IFRS 8, the table below shows the reconciliation of the measurement used by the chief operating decision maker with the results determined using the accounting practices: Consolidated Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Loss for the period (980,651) (755,442) (106,644) (532,651) Result in discontinued operations 6,786 (6,009) 6,984 728 Depreciation (note 11 a) 922,985 824,051 311,351 283,298 Income tax and social contribution (note 16) 384,682 (338,978) 152,967 169,405 Finance income (cost) (note 25) 1,908,517 3,193,295 760,015 1,549,045 EBITDA 2,242,319 2,916,917 1,124,673 1,469,825 Other operating income (expenses) (note 24) 298,995 521,429 1,778 85,057 Equity in results of affiliated companies (88,473) (1,214,840) (26,120) (861,352) Proportionate EBITDA of joint ventures 373,024 341,936 138,223 159,724 Adjusted EBITDA (*) 2,825,865 2,565,442 1,238,554 853,254 (*) The Company discloses its adjusted EBITDA net of its share of investments and other operating income (expenses) because it understands that these should not be included in the calculation of recurring operating cash generation. GUARANTEES The Company is liable for guarantees of its subsidiaries and joint ventures as follows: Currency Maturities Borrowings Tax foreclosure Others Total 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 09/30/2016 12/31/2015 Transnordestina Logísitca R$ Up to 09/19/2056 and Indefinite 2.544.600 2.544.600 23.007 39.559 4.866 5.991 2.572.473 2.590.150 FTL - Ferrovia Transnordestina R$ 11/15/2020 81.700 81.700 450 81.700 82.150 Sepetiba Tecon R$ Indefinite 28.914 28.914 Cia Metalurgica Prada R$ Indefinite 333 333 19.340 19.340 19.673 19.673 CSN Energia R$ Indefinite 2.829 2.829 2.829 2.829 Congonhas Minérios R$ 09/22/2022 2.000.000 2.000.000 2.520 2.002.520 2.000.000 Fundação CSN R$ Indefinite 1.003 1.003 Others R$ 12.000 12.000 Total in R$ 4.626.300 4.639.303 26.169 42.721 55.640 25.781 4.708.109 4.707.805 CSN Islands XI US$ 09/21/2019 750.000 750.000 750.000 750.000 CSN Islands XII US$ Perpetual 1.000.000 1.000.000 1.000.000 1.000.000 CSN Resources US$ 07/21/2020 1.200.000 1.200.000 1.200.000 1.200.000 Total in US$ 2.950.000 2.950.000 2.950.000 2.950.000 CSN Steel S.L. EUR 1/31/2020 120.000 120.000 120.000 120.000 Lusosider Aços Planos EUR Indefinite 25.000 25.000 25.000 25.000 Total in EUR 145.000 145.000 145.000 145.000 Total in R$ 10.105.308 12.135.468 10.105.308 12.135.468 14.731.608 16.774.771 26.169 42.721 55.640 25.781 14.813.417 16.843.273 63 INSURANCE Aiming to properly mitigate risk and in view of the nature of its operations, the Company and its subsidiaries have taken out several different types of insurance policies. Such policies are contracted in line with the CSN Risk Management policy and are similar to the insurance taken out by other companies operating in the same lines of business as CSN and its subsidiaries. The risks covered under such policies include the following: Domestic Transportation, International Transportation, Life and Casualty, Health Coverage, Fleet Vehicles, D&O (Civil Liability Insurance for Directors and Officers), General Civil Liability, Engineering Risks, naming Risks, Export Credit, warranty and Port Operator’s Civil Liability. In 2015, after negotiation with insurers and reinsurers in Brazil and abroad, an insurance policy was issued for the contracting of a policy of Operational Risk of Property Damages and Loss of Profits, with effect from September 30, 2015 to October 30, 2016. Under the insurance policy, the LMI (Maximum Limit of Indemnity) is US$600 million and covers the following units and subsidiaries of the Company: Presidente Vargas steelworks, Congonhas Minérios, Sepetiba Tecon, and CSN Mining. CSN takes responsibility for a range of retention of US$375 million in excess of the deductibles for property damages and loss of profits. In view of their nature, the risk assumptions adopted are not part of the scope of an audit of the financial statements and, accordingly, were not audited by our independent auditors. ADDITIONAL INFORMATION TO CASH FLOWS The following table provides additional information on transactions related to the statement of cash flows: Consolidated Parent Company 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Income tax and social contribution paid 209,473 134,667 120,075 Addition to PP&E with interest capitalization 164,942 116,122 96,828 116,122 Acquisition of fixed assets without adding cash 7,437 Borrowings granted to subsidiaries 12,862 381,852 250,789 109,690 236,197 64 COMPREHENSIVE INCOME STATEMENT Consolidated Parent Company Nine months ended Three months ended Nine months ended Three months ended 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 (Loss)/Profit for the period Other comprehensive income Items that will not be subsequently reclassified to the statement of income Actuarial of the defined benefit plan from investments in subsidiaries, net of taxes 144 30 144 (96) 30 Actuarial (losses)/gains on defined benefit pension plan 202 348 Income tax and social contribution on actuarial (losses)/gains on defined benefit pension plan (118) 144 134 30 144 134 30 Items that could be subsequently reclassified to the statement of income Cumulative translation adjustments for the period 719.875 75.140 550.919 (392.797) 719.875 75.140 550.919 Assests avaible for sale 775.403 (474.694) 647.550 (445.407) 775.403 (443.153) 647.550 (445.407) Income taxes and social contribution available for sale assests 9.957 (42.734) (42.734) (767) (42.734) Available-for-sale assets from investments in subsidiaries, net of taxes Impairment on available-for-sale assets 178.867 81.016 178.867 81.016 Income taxes and social contribution impairment of available-for-sale assets (33.269) (Perda)/ganho na variação percentual de investimentos 1.324 202 740 245 1.324 202 740 245 (Loss)/gain on cash flow hedge accounting 1.016.560 (1.517.306) (56.324) (1.171.346) 1.016.560 (1.517.306) (56.324) (1.171.346) Income tax and social contribution on (loss)/gain on cash flow hedge accounting 117.626 (13.808) 117.626 Realization on cash flow hedge accounting reclassified to income statements 5.949 26.472 5.949 (Loss)/gain on investments hedge in subsidiaries 57.792 (42.288) (10.272) (42.288) (Loss)/gain on net investment hedge in foreign subsidiaries 57.792 (42.288) (10.272) (42.288) 1.428.212 620.049 1.428.212 620.049 1.428.356 620.079 1.428.356 620.079 Total comprehensive income for the period 447.705 513.435 397.234 482.884 Attributable to: Owners of the Company 397.234 (1.795.621) 482.884 (1.559.374) 397.234 (1.795.621) 482.884 (1.559.374) Non-controlling interests 50.471 (717) 30.551 (138) 447.705 513.435 397.234 482.884 65 REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Board of Directors and Shareholders of Companhia Siderúrgica Nacional São Paulo – SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Siderúrgica Nacional (the “Company”), identified as Parent and Consolidated, respectively, included in the Interim Financial Information Form (ITR), for the nine-month period ended September 30, 2016, which comprises the balance sheet as of September 30, 2016 and the related statements of income and comprehensive income for the three and nine-month period then ended, and statement of changes in equity and cash flows for the nine-month period ended, including the explanatory notes. The Company’s Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with technical pronouncement CPC 21 (R1) Interim Financial Information and international standard IAS 34 Interim Financial Reporting, issued by the International Accounting Standards Board IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBC TR 2410 and ISRE 2410 Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the interim financial information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by the CVM. Emphasis of Matter The individual and consolidated corresponding values, related to the cash flow statement for the three and nine-month period ended September 30, 2015 are being restated accordingly to the matter described at note 2.d). Other Matters We have also reviewed the individual and consolidated statements of value added (DVA) for the nine-month period ended September 30, 2016, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards IFRSs, which do not require the presentation of DVA. These statements were subject to the same review procedures described above, and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, consistently with the individual and consolidated interim financial information taken as a whole. The accompanying individual and consolidated interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, November 14, 2016 DELOITTE TOUCHE TOHMATSU Gilberto Grandolpho Auditores Independentes Engagement Partner SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 22, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
